 483319 NLRB No. 67BJ'S WHOLESALE CLUB1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent specifically contends that the judge failed to re-solve credibility conflicts between employee Kelley, on the one
hand, and Meat Department Manager Blalock and Assistant Store
Manager Levin, on the other. There is no merit to the Respondent's
assertions. The judge clearly states that he credits Kelley's testimony
over that of both Blalock and Levin, but that, in his analysis, the
specific content of particular conversations is not critical to his de-
termination of the merits of the unfair labor practice. Thus, there are
no unresolved matters of credibility.No exceptions were filed to the judge's dismissal of allegationsthat the Respondent violated Sec. 8(a)(1) by creating the impression
that its employees' union activities were under surveillance and by
instructing employees to request that the Union return their signed
authorization cards.2The initial tally of ballots revealed that, of 152 eligible voters,68 voted for representation by the Union and 67 against, with 12
challenges. The parties thereafter resolved nine of the challenges as
cast by ineligible voters. The Respondent filed five objections. The
Regional Director overruled two of the objections and consolidatedthe remaining three for hearing in the instant unfair labor practice
proceeding.3277 NLRB 1217 (1985).BJ's Wholesale Club, a subsidiary of Waban, Inc.and United Food and Commercial WorkersUnion, Local 400, AFL±CIO. Cases 5±CA±22706 and 5±RC±13708October 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn January 6, 1994, Administrative Law Judge Ber-nard Ries issued the attached decision. The Respondent
filed exceptions and a supporting brief, the General
Counsel filed cross-exceptions and a supporting brief,
the Charging Party filed limited cross-exceptions and
brief in support, and both the General Counsel and the
Charging Party filed briefs in answer to the Respond-
ent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision in light ofthe exceptions and briefs and has decided to affirm the
judge's rulings, findings,1and conclusions only to theextent consistent with this Decision and Order.The judge found that the Respondent violated Sec-tion 8(a)(3) and (1) by discharging employees Michael
Riley and Anthony Kelley and violated Section 8(a)(1)
by words and conduct that broadened its no-solicitation
rule in a manner that discouraged protected activity.
He dismissed all other allegations of 8(a)(1) conduct.In addition, the judge overruled the Respondent's Ob-
jections 1, 4, and 5 to the conduct of the election,2which were consolidated for hearing with the unfairlabor practice proceeding.We disagree with the judge's findings with respectto his dismissal of the allegation that the Respondent's
questioning of Jane Delimba concerning her union
sympathies did not violate Section 8(a)(1). We further
disagree with the judge with respect to his overruling
the Respondent Employer's Objection 1 to the election,
and conclude that the election must be set aside on the
basis of record evidence substantiating allegations con-
tained thereunder.The Interrogation of Jane DelimbaCrediting the testimony of employee Jane Delimba,the judge found that a few weeks after the first union
meeting, the Respondent's personnel manager, Leroy
Singleton, approached Delimba while she was working
in the health and beauty aids department. Singleton
asked Delimba how she felt about the Union. Delimba
replied that she was very much in favor of it. Single-
ton countered that if she felt as if things in the store
were bad, they would get even worse once a union got
in because employees would lose the ``open door''
policy with management and that employee commu-
nications would have to be directed through a union
steward.Noting that the conversation took place at Delimba'sown work station, that she replied honestly to the
question concerning her union sentiments, the friendlyrelationship between Delimba and Singleton, and com-
paring these facts with those found nonviolative in
Sunnyvale Medical Clinic,3the judge concluded thatno finding of violation is warranted.We disagree both with the judge's interpretation ofSunnyvale and with his conclusion. We find, instead,that Singleton's conduct constitutes an unlawful coer-
cive interrogation.First of all, the judge, who described the cir-cumstances in Sunnyvale as ``even stronger for findinga violation than those here,'' mistakenly states that the
supervisor in Sunnyvale ``ushered'' the employee intothe supervisor's office and began asking questions
about the union. In fact, the employee went on her
own initiative to the personnel director's office in
order to deliver a dues-deduction authorization card.
By so doing, she voluntarily entered into a manage-
ment setting and openly revealed her support for the
union. When the personnel director asked if her
prounion position was a personal reaction to her, the
employee assured her that it was not. The personnel
director then noted that employees would not nec-
essarily get what they wanted just by joining the union
and that the employer ``wanted the Union out of theVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Pacesetter Corp., 307 NLRB 514, 518 (1992).Chairman Gould finds it unnecessary to rely on Sunnyvale MedicalClinic, supra.5In view of our finding this to be an unlawful interrogation, wefind it unnecessary to address the allegation of subsequent interroga-
tion (pre-Easter) involving Delimba and Singleton or the allegation
of interrogation by Assistant Merchandise Manager Levin of em-
ployee Carpenter, because such incidents are merely cumulative and
do not affect the Order.clinic.'' Because the parties to the conversation had afriendly relationship, there was no history of employer
hostility toward union supporters, there was no threat
of adverse action, and because the nature of the ques-
tions was general and nonthreatening, the Board in that
case affirmed the judge's conclusion that the encounter
was not coercive.By contrast, Delimba's sentiments toward the Unionwere not apparent to Singleton. It was early in the
campaign and Delimba wore no union insignia. Single-
ton approached Delimba in the middle of a workday
and, without provocation, initiated the conversation by
directly inquiring about her feelings toward the Union.
The fact that Delimba replied honestly that she favored
the Union perhaps could reflect nothing more than
Delimba's surprise at the question and the guileless-
ness of her character where there had been no other in-
dication of her status as an open union partisan. We
believe this exchange differs from that in Sunnyvale,where a supervisor inquired as to whether the employ-
ees' desire for union representation was motivated
from a personal animosity toward the supervisor. Fi-
nally, while Delimba and Singleton may, indeed, have
had a friendly working relationship, this dialogue did
not arise out of a friendly or casual conversation be-
tween them. It was, instead, begun by the supervisor
with a direct question concerning the employee's union
stance and elicited information concerning employee
union sentiment and communicated an antiunion cam-
paign message concerning the need for employees to
voice their views through a steward rather than man-
agement's open door if the Union were elected. In the
totality of these circumstances, we find that this con-
versation may reasonably be viewed as coercive.4Ac-cordingly, we find that by Singleton's questions and
comments to Delimba during late January, the Re-
spondent has violated Section 8(a)(1) of the Act.5The Election ObjectionThe Respondent Employer's Objection 1 reads asfollows:The Employer objects to the Petitioner's conduct,during the critical period prior to the election, of
Petitioner's agents, representatives, attorneys and
adherents, allegedly threatening to use Petitioner's
influence, power and long term collective bargain-
ing relationship with another employer to have
one or more of the Employer's employees dis-charged from a position of employment held bythe employee with that other employer, who has
an ongoing collective bargaining relationship with
the Petitioner, unless the employee voted in favor
of representation by the Petitioner in the upcom-
ing election or resigned his employment with the
Employer.In his report on objections and challenges, the Re-gional Director stated that Objection 1 ``is substan-
tially the same as the allegations'' in pending Case 5±
CB±7217. He then consolidated for hearing with the
unfair labor practice proceeding three employer objec-
tions.The unfair labor practices alleged in Case 5±CB±7217 were that the Petitioner violated Section
8(b)(1)(A) and (2) by informing another employer,
Giant Food, that its employee, Aaron Fletcher, was
also employed by the Employer, in violation of Giant
Food's policy prohibiting its employees from working
for competitor stores, and that the Petitioner took this
step in order to force Fletcher to choose between his
employers because the Petitioner believed Fletcher was
going to vote against representation. The complaint
further alleged that on the day of the election, the Peti-
tioner's agent Michael Riley violated Section
8(b)(1)(A) by telling employees that the Petitioner
would not have informed Giant Food of Fletcher's em-
ployment with the Employer had Fletcher not ex-
pressed his intention to vote against the Petitioner.The judge disputed the Regional Director's descrip-tion of Objection 1 as being ``substantially the same''
as the unfair labor practice allegations, finding that the
objection was limited to threats, while the alleged vio-
lations of the Act included actual efforts to interfere
with an employee's employment. During the course of
this proceeding, however, Case 5±CB±7217 was settled
by informal agreement among the parties. The Re-
spondent Employer sought clarification from the Re-
gional Director as to the scope of the matters remain-
ing at issue under the rubric of Objection 1. The Re-
gional Director's response was that his report was
``clear on its face'' and that what remained for the
judge to decide in Case 5±RC±13708 were the election
objections identified specifically as Objections 1, 4,
and 5. The judge accordingly determined that only
those matters alleged as threats, and not evidence relat-
ing to Fletcher's actual loss of employment, were ap-
propriately considered within the ambit of the objec-
tion.Credited evidence establishes that on the day of theelection, employee organizing committee member Ken-
neth McLaughlin was handbilling outside the Employ-
er's entrance when Fletcher called him aside. Theywent to the breakroom where Fletcher told him that the
Union had caused him to lose his job with Giant Food.VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 485BJ'S WHOLESALE CLUB6Riley, the leading union adherent, was found to have beendiscriminatorily discharged by the Respondent Employer prior to the
election. Despite his termination, Riley continued to serve as co-
chair of the organizing committee.7The judge found that Riley, as a member of an employee orga-nizing committee who assisted in soliciting signatures on authoriza-
tion cards, handbilled, and spoke to employees about unionization,
was not an agent of the Union and that his comments are not attrib-
utable to it. He noted that the Union had several business representa-
tives involved in this campaign and that Riley referred employees to
them to respond to questions.8Chef's Pantry, Inc., 247 NLRB 77, 82 fn. 30 (1980). See alsoWhite Plains Lincoln Mercury, 288 NLRB 1133, 1138±1139 (1988);Best Western Executive Inn, 272 NLRB 1315 fn. 1 (1984); and FiberIndustries, 267 NLRB 840 fn. 2 (1983).9While the judge discusses at length the fact that the Regional Di-rector has restricted the scope of the inquiry, as a practical matter,
he does consider the impact of the Union's alleged unlawful conduct
and finds it not to have interfered with the election. We disagree
with his conclusion in this regard.10The initial tally of ballots reveals that, of 152 eligible voters,68 voted in favor of the Union and 67 against, with 12 determinative
challenges.11In light of this finding, Chairman Gould finds it unnecessary topass on the Respondent's Objections 4 and 5.McLaughlin went outside to where Riley6was hand-billing and asked him about it. Riley told McLaughlin
that he ``thought'' that if the Union had not known
that Fletcher was a ``no vote,'' nothing would have
been said about it. McLaughlin testified that he did not
think any other employees had heard either conversa-
tion and that Fletcher's situation was not commonly
known; however, just after talking with Riley,
McLaughlin spoke with employee Kendall Miller
about the issue. The entire sequence of events took
place immediately prior to the opening of the polls.Analyzing this incident on the basis of the third-party conduct standard,7the judge found that the fore-going contained no evidence of a threat. He found that
Riley's expression to McLaughlin of what he
``thought'' could not have interfered with the vote of
a fellow organizing committee member. Because these
events took place so close to the election, the judge
found little potential for dissemination, and concluded
that anyone who might have heard about it would like-
ly have been affected adversely to the Union rather
than persuaded to vote for it. Accordingly, the judge
recommended overruling the objection.We find that the judge construed the Regional Di-rector's clarification of the matters remaining for hear-
ing in an unduly restrictive manner and that the scope
of the issue presented by Objection 1 requires consid-
eration of all the evidence that emerged as a result of
the inquiry into the circumstances of the objection.8Although it is not necessary, and would have been im-
proper, to litigate the merits of the settled unfair labor
practice charge itself, it is appropriate that the cir-
cumstances giving rise to the objection be fully ex-
plored in order properly to assess the atmosphere in
which the election was conducted. In this way, com-
ments, conversations, and events can be placed in con-
text and the impact on employees of those words and
actions can be better understood. Accordingly, we findthat the breadth of the inquiry into the circumstances
of the objection was not limited by the settlement of
the complaint allegations and that the judge was free
to consider the impact on the election of evidence con-cerning the Union's alleged unlawful actions as well asany threats relating to such actions.9Testimony from Linda Duvall, an assistant directorof labor relations for Giant Food, establishes that the
Petitioner's service director, Erdman, contacted her
with the information concerning Fletcher's dual em-
ployment and that this led eventually to Fletcher's in-
voluntary departure from Giant's employ. With this as
background, McLaughlin's encounter with Fletcher on
the day of the election, coupled with Riley's reinforc-
ing comments concerning what the Union's motivation
may have been in contacting Giant, takes on greater
force. McLaughlin's testimony reveals that the subjectof Fletcher's nonsupport for the Union had been dis-
cussed openly at organizational meetings and was,
thus, known to the Petitioner. In these circumstances,
Riley's answer to McLaughlin's question about Fletch-
er on the day of the election appears to confirm the
notion of union retaliation against a nonsupportive em-
ployee.Further, contrary to the judge's description, thisnews was not rendered harmless for lack of dissemina-
tion. Rather, the evidence shows that at least four vot-
ers became aware of the issue immediately prior to
casting their ballots. Not only were McLaughlin,
Fletcher, and Riley discussing the matter, but
McLaughlin testified that he also spoke with employee
Miller about it as well. In an election in which the out-
come may turn on a single vote,10the impact of suchinformation on even a few individuals could be deci-
sive. Moreover, we find that the emergence of this
issue just moments before the opening of the polls in-
tensified its impact on those employees to whom it be-
came known. There was no opportunity for the impact
of the news to dissipate or to be explained away.Accordingly, we find that the evidence substantiatesthe allegations of Objection 1 and that the Petitioner's
actions in this regard interfered with the conduct of a
free and fair election.11The election is, therefore, setaside and the representation portion of this proceeding
will be remanded to the Regional Director for the pur-
pose of conducting a second election.CONCLUSIONSOF
LAW1. The Respondent, BJ's Wholesale Club, a subsidi-ary of Waban, Inc., is an employer engaged in com-VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''merce within the meaning of Section 2(2), (6), and (7)of the Act.2. United Food and Commercial Workers Union,Local 400, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.3. At some time between January and May and inApril 1992, the Respondent violated Section 8(a)(1) of
the Act through its agents communicating to employ-
ees that they could not engage in solicitation and/or
distribution of literature at such times and in suchplaces as, with respect to union solicitation and dis-
tribution, they are legally entitled to do.4. In late January 1992, the Respondent violatedSection 8(a)(1) of the Act by its agent's unlawful inter-
rogation of employees concerning their union member-
ship, activities, and sympathies.5. On April 10 and May 1, 1992, the Respondentviolated Section 8(a)(3) of the Act by discharging, re-
spectively, Michael Riley and Anthony Kelley.6. The aforesaid violations affect commerce withinthe meaning of Section 2(6) and (7) of the Act.7. Other than in the foregoing respects, the Respond-ent has not violated the Act in any other manner.8. The allegations raised in Employer's Objection 1to the election held in Case 5±RC±13708 are sufficient
to warrant a finding that the Union interfered with the
conduct of the election and that a second election
should be held.THEREMEDYHaving found that the Respondent has violated Sec-tion 8(a)(3) and (1) of the Act, we shall order the Re-
spondent to cease and desist from engaging in such
conduct and to take certain affirmative action. The Re-
spondent is ordered to offer Michael Riley and An-
thony Kelley immediate and full reinstatement to their
former or substantially equivalent positions, without
prejudice to their seniority and other rights and privi-
leges, and to make them whole for any net loss of
earnings they may have suffered from the dates of
their discharges to the dates of the Respondent's offers
of reinstatement, with interest, in accordance with
F.W. Woolworth Co
., 90 NLRB 289 (1950), plus in-terest as computed in New Horizons for the Retarded,283 NLRB 1173 (1987). The Respondent shall remove
from its files any references to the discharges of these
individuals, and notify them, in writing, that this has
been done. No evidence of these unlawful discharges
shall be used as a basis for future personnel actions
against them.We also shall modify the judge's cease-and-desistorder to provide for a narrow order as the Respond-
ent's unfair labor practices do not warrant imposition
of a broad order. Hickmott Foods, 242 NLRB 1357(1979).ORDERThe National Labor Relations Board orders that theRespondent, BJ's Wholesale Club, a subsidiary of
Waban, Inc., Woodbridge, Virginia, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Discharging or otherwise discriminating againstemployees because of any activities in which they may
engage on behalf of United Food and Commercial
Workers Union, Local 400, AFL±CIO or any other
labor organization.(b) Communicating to employees that they are pro-hibited from engaging in solicitation and/or distribution
of literature at such times and in such places as, with
respect to union solicitation and distribution, they are
legally entitled to do.(c) Interrogating employees concerning their unionmembership, activities, or sympathies.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist
the Union or any labor organization; to bargain collec-
tively through representatives of their own choosing; to
engage in concerted activities for the purposes of col-
lective bargaining or other mutual aid; or to refrain
from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) If it has not done so, offer to Michael Riley andAnthony Kelley immediate and full reinstatement to
their former jobs or, if those jobs no longer exist, to
substantially equivalent positions, without prejudice to
their seniority or other rights and privileges previously
enjoyed, and make them whole in the manner set forth
in the remedy.(b) Remove from its files any references to the dis-charges of Michael Riley and Anthony Kelley and no-
tify them in writing that this has been done and that
their discharges will not be used against them in any
way.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its place of business in Woodbridge, Vir-ginia, copies of the attached notice marked ``Appen-
dix.''12Copies of the notice, on forms provided by theRegional Director for Region 5, after being signed by
the Respondent's authorized representative, shall beVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 487BJ'S WHOLESALE CLUB1The previously captioned formal documents in these consolidatedcases included Case 5±CB±7217, in which Local 400 was named as
the Respondent. During the hearing, as further discussed infra, that
case was settled by the General Counsel and Local 400 and was re-
manded to the Regional Director. I have therefore removed the case
name from this proceeding.2The charge in Case 5±CA±22706 was filed on May 5, 1992, andamended on June 18, and a complaint was issued on June 19. The
charge in the now-severed Case 5±CB±7217 was filed on June 9,
and a complaint issued thereon on July 23. The cases were consoli-
dated by an order issued by the Regional Director on August 12,
and, on September 28, certain issues in Case 5±RC±13708 were also
consolidated into the proceeding. An amendment to the complaint in
Case 5±CA±22706 was issued on November 3, and that complaint
was again amended at the hearing.3All dates hereafter refer to 1992, unless otherwise noted.4Two of these are the employees alleged to be 8(a)(3) discrim-inatees, who, if found to have been unlawfully discharged, are enti-
tled to have their ballots opened and counted. The challenge to the
third ballot referred to me by the Regional Director was withdrawn
at the hearing by the Union.posted by the Respondent for 60 consecutive days inconspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the election held onMay 22, 1992, in Case 5±RC±13708 is set aside and
that this case is severed and remanded to the Regional
Director for Region 5 for the purpose of conducting a
new election.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge or otherwise discriminateagainst any employees to discourage membership in
United Food and Commercial Workers Union, Local400, AFL±CIO or any other labor organization.WEWILLNOT
communicate to employees that theyare prohibited from engaging in solicitation and/or dis-
tribution of literature at such times and places as, with
respect to union solicitation and distribution, they are
legally entitled to do.WEWILLNOT
interrogate employees as to theirunion membership, activities, or sympathies.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of their rights to self-organization, to form, join, or as-
sist the Union or any labor organization; to bargain
collectively through representatives of their own
choosing; to engage in concerted activities for the pur-
poses of collective bargaining or other mutual aid; or
to refrain from any and all such activities.WEWILL
offer, if we have not done so, MichaelRiley and Anthony Kelley their former jobs and WEWILLcompensate them with interest for any loss ofpay they may have suffered as a result of their dis-
charges; and WEWILL
remove from our files any ref-erence to their discharges and notify them that this has
been done and that their discharges will not be used
against them in any way.BJ'SWHOLESALECLUB, ASUBSIDIARY
OFWABAN, INC.Paula S. Sawyer, Esq. and Ronald Broun, Esq., for the Gen-eral Counsel.Harold R. Weinrich, Esq. and Thomas Piekara, Esq. (Jack-son, Lewis, Schnitzler & Krupman), of Washington, D.C.,for the Respondent.Carey Butsavage, Esq. and Dianna Louis, Esq. (Butsavage &Associates), of Washington, D.C., for United Food andCommercial Workers Union, Local 400, AFL±CIO.DECISIONSTATEMENTOFTHE
CASEBERNARDRIES, Administrative Law Judge. These consoli-dated matters1were tried in Arlington, Virginia, on 13 daysbetween May 11 and July 15, 1993.2The amended complaintin Case 5±CA±22706 alleges that Respondent BJ's violated
Section 8(a)(1) of the Act by various conduct and violated
Section 8(a)(3) by discharging, on April 10, 1992,3and April26, two employees, and by issuing a disciplinary notice to
one of them. The matters referred to me arising out of an
election held among BJ's employees on May 22 consist of
the eligibility of three challenged voters4and the validity ofthree objections to the election filed by Respondent BJ's.Briefs were filed by all parties on or about September 21,1993. Having reviewed the entire record, the briefs, and my
recollection of the demeanor of the witnesses, I make the fol-
lowingVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5For purposes of clarity and accuracy, certain errors in the tran-script have been noted and corrected.6Also referred to by Respondent as ``associates'' and ``team mem-bers.''7So testified General Manager Roland, who was at the store whenit opened. Oddly, Assistant Operations Manager Mark Wells testified
that the average employee complement between October and May
was 235±250, working on 6±7 shifts. Later, however, he said that
between January and May, it was ``maybe 175 to 200.''8At the hearing, the Union withdrew its challenge to the latter bal-lot, as earlier noted.9It could be argued, however, that since par. 13 asserts that Re-spondent maintained the rule ``to discourage its employees from
forming, joining, and assisting the Union or engaging in other con-
certed activities,'' and since the record contains no evidence of any
such motivation, the General Counsel has not carried his burden.FINDINGSOF
FACT5I. FACTUALSETTING
Respondent operates a national chain of discount storeshandling all manner of food and nonfood items. We are in-
terested in the facility located at Woodbridge, Virginia,
which opened for business on October 18, 1991. Its initial
work force consisted of around 250 employees,6which laterdeclined, in around April 1992, to about 160.7The general manager of the store at material times wasDavid Roland, who has since moved on to another BJ's
store. While at Woodbridge, Roland had an assortment of su-
pervisors and middle managers under him, who will be re-
ferred to as appropriate. Roland reported for human resources
guidance to Respondent's headquarters in Natick, Massachu-
setts, and more specifically to Tom Davis, vice president of
human resources, and Ellen Brady, a regional human re-
sources manager.In January, employee Michael Riley and another employeemade contact with a representative of Local 400, with the
objective of forming a union at the Woodbridge store. The
Union held a meeting on January 21 attended by Riley and
some 10 or more other employees, all of whom volunteered
to serve on an organizing committee. News of the union
campaign came quickly to General Manager Roland (``the
tail end of January'') and the complaint alleges that, as the
campaign unfolded, Respondent violated Section 8(a)(1) of
the Act in various particulars, and also violated Section
8(a)(3) by discriminatorily issuing a warning notice to one
employee, and discharging two union partisans, in April and
May. Nonetheless, the Union and the Respondent agreed on
May 8 to hold an NLRB election on May 22, the tally of
which, setting aside for now the two alleged discriminatees'
challenged ballots (assuredly cast in favor of the Union) and
the third challenged ballot (undoubtedly an antiunion vote),
shows the Union ahead by 1 vote, 68±67.8The 8(a)(1) allegations of the complaint, as translated intoreal-world-ese by the evidence, do not portray an employer
blatantly bent on terrorizing the employee complement into
rejecting unionization. No persistent assault of threats of loss
of employment, store closure, or diminution of benefits ap-
pears in this record. There are a few scattered incidents
which constitute unfair labor practices, but, so far as the
record shows, this Employer did not engage in the kind of
8(a)(1) blitzkrieg frequently found in these cases. We turn to
the alleged 8(a)(1) violations.II. THEALLEGED8(
a)(1)VIOLATIONS
A. The complaint alleges that since on or about November5, 1991, Respondent has maintained an unlawful no-solicita-
tion and no-distribution rule.As set out in the ``Team Member Guide'' distributed toemployees:BJ's supports certain nationally recognized charitiessuch as the United Way, and permits such charities to
conduct periodic in-club fund raising campaigns. How-
ever, there is to be no solicitation, canvassing, or dis-
tribution of literature by team members in BJ's Whole-
sale Club while working.In Our Way, Inc., 268 NLRB 394 (1983), the Board held,in essence, that rules prohibiting solicitation for a union dur-
ing ``working time'' imply with ``sufficient clarity that em-
ployees may solicit on their own time,'' while rules proscrib-
ing such activity during ``working hours'' are presumptively
not precise enough to convey to employees that they are free
to use meal and breaktimes for soliciting. Counsel for the
General Counsel contends on brief that the phrase ``while
working'' is ambiguous and could easily be construed by
employees to include such nonworking time as breaks. She
argues, therefore, that Respondent violated Section 8(a)(1) by
maintaining this rule.Respondent on brief refers to this store rule, but simplycharacterizes it as ``lawful,'' and advances no argument in
support thereof. Respondent instead addresses what it refersto as an allegation, discussed infra, that General Manager
Roland ``orally expanded its lawful written rule.'' That the
complaint intends to assert that the maintenance of the writ-
ten rule is itself a separate violation seems clear enough; see
complaint paragraphs 9 and 13.9The legal issue, like the precedents, calls for speculationof the highest magnitude. I am inclined to think that if, as
in Our Way, supra, a prohibition during ``working time''adequately connotes that employees are free to solicit during
the nonworking portions of that working time, then ``while
working'' can a fortiori be construed to mean that these same
discerning employees may solicit while not working.In accordance with the foregoing discussion, I recommenddismissal of this allegation.B. The complaint alleges that at some time during thecampaign, General Manager Roland ``expanded the no-solici-
tation rule ... by stating to employees that he would not

allow any solicitation of any kind, at any time, inside his
store or on his property.''When asked at the hearing whether he told employees ata Friday employees' meeting that ``there was to be no solici-
tation on BJ's property or at BJ's store at any time,'' Roland
stated that he ``may have said that.'' He said that this was
probably in February, in response to ``the organized activity
in the parking lot'' by Local 400. Assistant Manager of Op-
erations Mark Wells also testified to his understanding that
in January, the policy of no solicitation on Respondent's
property applied to ``even employees.''Employees Kenneth McLaughlin, Michael Clark, formeremployee John J. Navarro, terminated employee David Orn-
dorff, current employee Earl Carpenter, and terminated em-
ployees Michael Riley and Anthony Kelley gave varying butVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 489BJ'S WHOLESALE CLUB10Clark, however, said that he had been conversing withWegleitner for 5±10 minutes before the grabbing occurred, and he
made no reference to Wegleitner picking up the pamphlets from the
tables.11Orndorff testified, contrary to Clark, that Wegleitner was onlyin the room for moments before he began picking up the literature.
He also said that when Kelly complained, Wegleitner said, ``There
is not going to be any soliciting in the building.''supportive testimony about Roland making such a broadstatement at an employees' meeting during the campaign.With Roland's concession that he ``may have said'' thatthere was ``to be no solicitation on BJ's property or at BJ's
store at any time,'' together with the testimony of Manager
Wells and the employee testimony, a violation of the law
seems apparent, because employees are presumptively privi-
leged to solicit union support on company property during
their breaktimes. Our Way, supra.Respondent argues that, even if Roland erred, the mistakewas of no consequence, pointing primarily to an incident oc-
curring after the statement was made, perhaps in late March
or early April, when employee Earl Carpenter and other em-
ployees handbilled for the first time in front of the store.
Four managers approached the employees and said that no
solicitation was allowed at the store. The employees pro-
tested, and Roland was called. After he ``checked on it,''
Roland came back several hours later, apologized to Car-
penter, and told him that he was ``correct.'' Handbilling by
employees thereafter occurred on ``numerous'' occasions
without prohibition.Although the visible allowance of handbilling undoubtedlyindicated to many employees that the no-solicitation ban was
not being applied as broadly as it had been stated, it still did
not make clear to employees that all solicitation (e.g., in
breakrooms) on nonworking time was permissible. Moreover,
Respondent's failure to timely and expressly communicate to
employees where management had gone wrong and what
rights the employees actually possessed was a far cry from
the requirements of Passavant Memorial Area Hospital, 237NLRB 138 (1978). See also Ichikoh Mfg., 312 NLRB 1022(1994).I find a violation of Section 8(a)(1), as alleged.
C. The complaint alleges that on April 2, Assistant Mer-chandise Manager Steven G. Wegleitner unlawfully told em-
ployees that union solicitation was not allowed in the build-
ing at any time, and that he ``disparately enforced'' the writ-ten rule by confiscating union literature from tables in the
breakroom and from the hands of an employee.Kenneth McLaughlin testified that around April, he was inthe breakroom when he saw Manager Wegleitner enter the
room. Union literature was stacked on the tables. Anthony
Kelley was reading a piece of the literature. Wegleitner al-
legedly gathered up the literature, took the piece from
Kelley's hands, and walked out with the material. Michael
Clark gave rather similar testimony,10as did terminated em-ployee David Orndorff11and Anthony Kelley. In addition tobasically reaffirming the testimony of other employees,
Kelley stated, as Orndorff did, that Kelley told Wegleitner
that he wanted his pamphlet back, and Wegleitner said
``there is no soliciting on company property.''The following day, according to Kelley, he spoke to Ro-land, asserting his legal right to be in possession of the pam-
phlet on breaktime. Roland said that he, Kelley, Wegleitner,and Ellen Brady, the field human resources manager fromthe home office in Massachusetts, would discuss the matter
after lunch. No such meeting occurred. Brady, however, did
come to where Kelley was working and they had a conversa-
tion in which Brady, who had been present in the room, de-
nied that Wegleitner had taken the pamphlet from Kelley's
hand.Sometime thereafter, Kelley saw Wegleitner and asked forthe return of his pamphlet. Wegleitner said that he, Kelley,
and Roland would get together, but nothing came of it.Brady, then on a visit to the Woodbridge store, 1 of the23 stores under her supervision, testified that while seated
across a table from Kelley in the breakroom, she picked up
a copy of the union booklet and then he followed suit. After
some brief conversation, Wegleitner walked in and began
picking up the brochures from the table. She then observed
Kelley put down his copy and Wegleitner pick it up. Brady
testified that she heard Kelley say to Wegleitner something
like ``Why didn't you take it from her?'' (Brady was still
holding the copy she had picked up.) Wegleitner replied to
the effect that it was ``because she's holding it.'' Brady de-
nied that Kelley otherwise remonstrated with Wegleitner.Sometime later, according to Brady, while she was in thetraining room discussing benefits with Kelley, as he had re-
quested, Kelley showed her a pamphlet with a title such as
``I Know My Rights'' and said that he wanted an apology
from Wegleitner because ``he took the book out of my
hands.'' Brady denied that Wegleitner had done so. They
continued to insist on their various positions. She admitted
saying to Kelly that he may have ``perceived'' the book
being taken from his hands, but repeated that it had not hap-
pened.Wegleitner admitted that he picked up the brochures in thebreakroom, but denied pulling one from Kelley's hands. He
agreed with Brady that Kelley had asked why Wegleitner had
not removed the brochure from Brady's possession and that
he had replied that ``she had it in her hand.'' Wegleitner de-
nied telling Kelley that there was to be no soliciting in the
building. When asked why he removed the brochures,
Wegleitner answered, ``It was laying all over the tables and
I just picked it up.'' Brady testified, however, that the pam-
phlets were in ``a stack in the center of the table.''
Wegleitner subsequently stated that he had cleaned off the
breakroom tables previously, and admitted that he had first
gone to a bulletin board in the breakroom and removed a
union sticker before he took the brochures on the day in
question here.Kelley was, in general, not a particularly impressive wit-ness, and there were a number of inconsistencies, perhaps to
be expected after a lengthy time period, between his testi-
mony and that of his supporting witnesses. As to the ques-
tion of Wegleitner snatching the brochure out of his hand,
however, he was rather convincing, and his attempts to fol-
low up on this indignity (deemed ``obsessive'' on brief by
Respondent) suggest that he was truly offended by an actual
incident. Although I had no particular impression of
Wegleitner during his brief appearance, I thought Brady
seemed a most credible witness. At the same time, the Gen-
eral Counsel's witness, McLaughlin, also made a good im-
pression. There is no clear enough route to the truth here to
allow me to find that Wegleitner grabbed the pamphlet from
Kelley's hand. See Section 10(c) of the Act.VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12I note that at p. 82 of Respondent's brief, the claim is made that``Kelley himself admits that Wegleitner had previously removed
other discarded Union literature from the table''; the citations, how-
ever, are to testimony by Brady and Wegleitner.13In Heartland of Lansing Nursing Home, 307 NLRB 152 (1993),cited by the General Counsel, the administrative law judge found a
violation based on removal of union literature from a breakroom, but
the Board specifically noted, id. at fn. 2, that no exceptions had been
filed to this finding, which suggests that the Board was not lending
its imprimatur to the conclusion.14This was an employee named Chrissy Johnson, who had beendischarged that day. The fact that Delimba's affidavit states, ``I did
not hear anything else that night about the Union or Crissy [sic]Johnson'' (emphasis added), was clarified by her testimony on redi-
rect that her affidavit does refer to the later incident at the door, as
discussed hereafter.15Delimba made clear on direct that she could not see Roland andNelson, but recognized their voices (Tr. 131±132). The General
Counsel so interprets Delimba's testimony (Br. 5±6). (``She could
not see the individuals talking, but recognized their voices.''). But
on cross-examination, Delimba testified that she could ``see Mr. Ro-
land and Ms. Nelson as they spoke'' (Tr. 152).16Strictly, her testimony does not have to be construed as a con-versation between the two; it could have been Roland on the tele-
phone and Nelson speaking to some third person. But, as noted,
Delimba said that she saw the two ``as they spoke.''Wegleitner did, however, gather up the union literatureand remove it, an action referred to in the complaint as
``confiscation.''12There was no apparent practical need to doso; Brady, contrary to Wegleitner, agreed that the brochures
were stacked, not ``laying all over the tables.'' Wegleitner
conceded that employees are allowed to read ``newspapers,
magazines, pamphlets'' in the breakroom. Although he testi-
fied that on other occasions, he had cleared off ``scattered
merchandise'' from the breakroom tables, these brochures
were not ``scattered.'' Furthermore, there is no indication
that Wegleitner or any manager had ever previously entered
an employee-filled breakroom and removed all the reading
material. Whether or not Wegleitner actually stated aloud
that there was no soliciting allowed in the breakroomÐand
I cannot be sure of thisÐhis actions reasonably conveyed to
employees such a message, in the context of their certain
knowledge that reading of other materials was not forbidden.
I therefore find that, by removing the pamphlets for no obvi-
ous neutral reason (after first removing a union sticker from
the bulletin board), Wegleitner effectively communicated to
the employees in the breakroom that the room could not be
used for purposes of union solicitation or distribution of lit-
erature.13D. The complaint alleges that on January 21, Respondenton two occasions unlawfully created the impression among
its employees that union activities were under surveillance.Jane Delimba, presently employed by Respondent, testifiedthat on January 21, the day of the first union meeting, she
punched in on the timeclock at 6 p.m. The timeclock is at
the bottom of a flight of stairs leading up to a walled office
area in which are located General Manager Roland, Assistant
Manager for Member Services Jessica Nelson, and some
other personnel. Delimba testified that she heard Roland and
Nelson speaking. Nelson said that ``they would like to find
out where the Union meeting was taking place that
evening,'' and Delimba allegedly also heard Roland on the
telephone saying that ``they had gotten rid of one person that
was causing the troubles at BJ's, the Loss Prevention Man-
ager or a supervisor.''14That evening, Delimba was working as a cashier in theconcession area of the store. She testified that about 6:15
p.m., she saw Roland, Nelson, Customer Service Manager
Sandra Hardeman, and Personnel Manager Leroy Singleton
having their briefcases checked by a security guard as they
were about to leave the store. From approximately 5 feet
away, she allegedly overheard Hardeman say that they hadto follow employee Michelle Hammett ``because she knewwhere the meeting was, the Union meeting.''Jessica Nelson described the physical structure of the of-fice area, and the ambient noises, to be such that no one
standing at the timeclock could overhear what was said in
the office area unless it was shouted by someone leaning
over the wall surrounding the area. She further denied hear-
ing or making any of the statements to which Delimba testi-
fied, both in the office area and near the door. Roland also
denied ever making or hearing the statements alleged by
Delimba. He said the acoustics in the building made it im-
possible for anyone downstairs to hear anything said upstairs.Sandra Hardeman also denied making a statement to othermanagerial officials that they had to follow Michelle
Hammett to a union meeting. She further denied knowing
about the first union meeting before it was held. MichelleHammett was a cashier under Hardeman's direction at the
time, but Hardeman assertedly did not know that she was a
union supporter.Singleton testified that Hardeman never made the state-ment attributed to her by Delimba in his presence.The resolution of the factual dispute here is not an easyone. Delimba made a very good personal impression; she is
currently an employee of Respondent and therefore might
reasonably be expected not to unnecessarily lie about Re-
spondent's behavior and thus gratuitously incur its wrath;
and apparently she had nothing directly to gain from prevari-
cating. On the other hand (there is virtually always another
hand), Delimba's testimony was inconsistent more often than
seems normal, and other factors, such as the unlikelihood of
her being able to both hear and see Roland and Nelson fromthe timeclock, given the uncontradicted testimony about the
physical layout, make me wonder.15Respondent also arguesthat Delimba seemed to be saying that she heard Roland andNelson conversing and Roland speaking on the telephone at
the same time, both making incriminating remarks in the
brief space of time in which she punched in.16What I find most jarring (curiously, Respondent does notadvert to it) is the unlikelihood that such activities would
have taken place (and both within hearing of a single em-
ployee). Would four top managers, including the general
manager, go stalking into the night with the intended purpose
of following (presumably surreptitiously) Michelle Hammett
because she knew where the meeting was? This strikes me
as simply improbable.There were testimonial problems on the other side. BothJessica Nelson and Sandra Hardeman professed a lack of in-
terest in the union activity, which seems doubtful, and
Hardeman testified that Roland never asked her the union
status of her employees, but only said that the union activity
``was nothing for ... middle level managers to be con-

cerned with,'' while Roland testified that he met with hisVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 491BJ'S WHOLESALE CLUB17This remark is evidently not alleged to be coercive.midmanagers, including Hardeman, and asked them to ``beaware and to know which employees were interested or in-
volved in union activities.'' Roland was a cautious and often
inconsistent or surprisingly distanced witness, and I found
Singleton to be not at all worthy of trust.As a current employee, Delimba is, according to Boardprecedent, entitled to some quantum of credibility when she
testifies against her employer. Stanford Realty Associates,306 NLRB 1061, 1064 (1992), and cases cited. In addition,
as noted, she made a good personal appearance. But aside
from the difficulties presented by her testimony, not all of
which are referred to above, the probability of Delimba over-
hearing such expressions of employer scheming by the very
highest ranking supervisors twice in 1 day is exceedingly re-
mote. While, as the General Counsel points out, there are
reasons for not trusting Respondent's witnesses, it is the
General Counsel's burden under Section 10(c) of the Act to
prove his case by ``a preponderance of the testimony taken,''
and I cannot say that he has done so here.I therefore recommend dismissal of the foregoing allega-tions.E. The complaint alleges that at various times since Janu-ary 21, Personnel Manager Singleton interrogated employees
about their union membership, activities, and sympathies.Delimba testified that a couple of weeks after the firstunion meeting, while working in the health and beauty aids
department, Singleton approached and asked her how she felt
about the Union. She said that she was very much in favor
of it. Singleton replied that if she felt things were bad at the
store, ``they would get even worse once a Union got in, be-
cause BJ's has got an open door policy now and we
wouldn't be able to use that open door policy; we'd have to
talk to a shop steward.'' The discussion then turned to the
discharge of Chrissy Johnson, whom Delimba thought had
been unfairly dismissed.Singleton denied that he had questioned Delimba about herattitude toward the Union. Because the statements attributed
to Singleton by Delimba do not sound like something
Delimba could have fabricated, here, I credit her.None of the discussion other than the questioning ofDelimba's feelings about the Union is alleged to be violative.
The test of coercive interrogation is whether, taking into ac-
count all the circumstances, the questioning reasonably tends
to restrain, coerce, or interfere with rights guaranteed by the
Act. Sunnyvale Medical Clinic, 277 NLRB 1217 (1985)(former Member Dennis dissenting). The facts in Sunnyvale,which dismissed the interrogation allegation, were stronger
for finding a violation than those here. In Sunnyvale, the per-sonnel director ushered the employee (who had handed in a
dues-deduction card) into her office, shut the door, and asked
her why she had joined the Union (in this case, the employee
was approached by her supervisor at her work station). The
Sunnyvale employee said that the employees needed help (inthis case, Delimba said that she was very much in favor of
the Union). In Sunnyvale, the supervisor asked if the employ-ee's decision was based on any personal animosity to the su-
pervisor (there is no parallel here). In Sunnyvale, the super-visor stated that the company ``wanted the union out of the
clinic'' and that the presence of a union would not nec-
essarily ensure that the employees would get what they want-
ed (here, Singleton referred to the fact that employees would
have to deal with the Respondent through a steward). InSunnyvale, the supervisor asked why the employees had notgone to her first, and was told that they had, and that nothinghad been accomplished (there is no parallel here). The
Sunnyvale employee called the conversation ``friendly'' and``casual.''If the Sunnyvale questioning was not violative, I do notsee how the present facts can be. This questioning took place
at the employee's work station and elicited an honest answer.
It appears to have been merely a preliminary to a lawful lec-
ture about the effect of selecting a union, and not an attempt
to pry into a secret (which Delimba readily disclosed). Al-
though determining what constitutes ``coercive'' interroga-
tion is often a close, and almost visceral, call, I would think,
as the Board majority did in Sunnyvale, that these facts donot suffice. There are very likely prior cases which have
reached a different result on similar facts.I recommend, therefore, that this allegation be dismissed.
F. The complaint alleges that Singleton again interrogatedemployees and also ``threatened its employees with job loss
if the Union got in and the employees went on strike against
Respondent.''Delimba said that she had ``frequent'' conversations there-after with Singleton, but she particularly remembered one
just before Easter, in which Singleton took Delimba and
Michelle Hammett off the cash registers and led them to the
breakroom. There he asked them their views about the Union
and said that if the Union won the election, ``they could not
guarantee our pay, or either raises, but he said that they
could take and lower our wages if the Union came in.''17After being prompted, Delimba recalled that Singleton had
also mentioned the possibility of strikes and how, in the
present economy, ``they could get a lot of employees to re-
place us.'' She further testified that she and Singleton, with
whom she had a ``good relationship,'' had other conversa-
tions about strikes and employees being replaced (they ``did
talk straightforward about the Union''), but he had never
taken her away from work except for the occasion shortly
before Easter. On cross-examination, however, she stated that
between January 21 and May 2 (when she was injured), she
had ``only two'' conversations with Singleton about the
Union. She then blurred this contradiction by saying they had
``round-about'' conversations on that subject, and finally re-
turned to agreeing that there were ``really only two'' con-
versations about the Union.Singleton denied meeting with Delimba and Hammett inthe breakroom and also denied talking about their union ac-
tivity, strikes, and replacement.Again, despite the softness in Delimba's testimony pointedout earlier, I am inclined to believe that here she is telling
the truth; the language attributed to Singleton did not seem
to be something that Delimba would have manufactured.As for the interrogations, Singleton already had been toldwhere Delimba stood and it is not clear why he should have
asked her again; the record does not show if Hammett made
any response. Like the preceding incident, Singleton's ques-
tioning about their views, in an employee breakroom with
which Delimba and Hammett presumably were familiar and
felt comfortable, appears only to have constituted opening re-
marks made to determine whether it was necessary to try to
propagandize against the Union.VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18Respondent errs on brief in stating that Kelley added details tothe conversation on cross-examination, namely, that Jackson asked
him if he had signed a card. At the transcript page cited, Kelley was
only questioned as to whether he had volunteered to Jackson ``at
some point'' that he had signed a card.19The General Counsel stated at the hearing that this encounterwas not alleged to be an unfair labor practice.As for the references to strikes and replacements, counselfor the General Counsel does not argue that Singleton im-
plied that strikers could be permanently terminated by strik-
ing; as indicated alone, Singleton did not, according to
Delimba, refer to ``permanent'' replacement or employees
``losing'' their jobs. See Baddour, Inc., 303 NLRB 275(1991). The General Counsel argues instead all of the cir-
cumstancesÐthe removal from the work area, the interroga-
tion, the ``frightening talk about strikes,'' and the lack of
``objective facts to show that if the Union won the election,
there would probably be a strike.''The Board has long held, however, that references tostrikes and their consequences are within the protection of
Section 8(c) of the Act, even when the possibility of replace-
ment is not accompanied by an explanation of replaced em-
ployees' poststrike rights under the doctrine of LaidlawCorp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir.1979). Care Inn, 202 NLRB 1065 (1973); Eagle Comtronics,263 NLRB 515 (1982); Fiber-Lam, Inc., 301 NLRB 94(1991). Here, Singleton did not even threaten the employees
with ``permanent'' replacement, which the precedents would
find to be permissible. A single allusion to the possibility of
a strike, without any suggestion that employees would be de-
prived of Laidlaw rights, is not violative of the Act.I recommend dismissal of this allegation.
G. The complaint alleges that on two occasions, Respond-ent's agents instructed employees to request the Union to re-
turn their signed authorization cards.Alleged discriminatee Anthony Kelley testified that at aregular Friday employees' meeting, General Manager Roland
told the employees that ``he didn't know what we were
doing by signing these cards, but our best bet would be to
get the cards back.'' No other employee so testified.Roland testified that during one of the Friday employees'meetings, he mentioned that a few employees had ap-
proached him about how to retrieve their signed cards from
the Union, and stated that if anyone was seeking such infor-
mation, he could furnish it. He subsequently gave a tele-
phone number and an address to employees who inquired.I do not trust Kelley's memory of a long-past meeting suf-ficiently to conclude that Roland said that the employees'
``best bet would be to get our cards back.'' Whether it is
true or not that some employees had approached Roland for
information about retrieving cards is irrelevant for, as Re-spondent points out, the Board held in R.L. White Co
., 262NLRB 575, 576 (1982):An employer may lawfully inform employees of theirright to revoke their authorization cards, even where
employees have not solicited such information, as long
as the employer makes no attempt to ascertain whether
employees will avail themselves of this right nor [sic]
offers any assistance,5or otherwise creates a situationwhere employees would tend to feel peril in refraining
from such revocation.5The mere publication of the addresses of the Union and the Re-gional Office does not constitute unlawful assistance. See Tartan Ma-rine Company, 247 NLRB 646, 655±656 (1980).Accord: Mini-Togs, Inc., 304 NLRB 644 (1991).So far as the record shows, Roland acted within the con-fines of the law.At some unspecified time, according to Kelley, Night Re-plenishment Manager Robert Jackson and Kelley sat in Jack-
son's office having ``just a basic conversation at first about
work.'' They began talking about union cards. Jackson said
that the Union would not give a card back, and stated,
``[A]sk and see if they will give you your card back and I
bet they don't, and that was pretty much the extent.''18Jackson, no longer employed by Respondent, did not tes-tify. It seems quite clear from Kelley's own testimony that
the two were simply taking opposing viewpoints on the hy-
pothetical question of whether the Union would return a card
if asked. Although the complaint alleges that Jackson ``in-
structed'' Kelley to request return of Kelley's card, on brief
the General Counsel seems to agree that Jackson was merely
challenging Kelley to test the Union; the brief states, ``The
obvious purpose of these remarks was to disparage the Union
and to convince Kelley that the Union was unworthy of his
further support.'' When the day comes that it is unlawful to
make an effort to convince employees that the union is un-
worthy of support, we will be operating under a new statute.
I recommend dismissal of this allegation.H. The complaint, as amended, alleges that on January 22or 23, Supervisor Ronald Levin unlawfully interrogated em-
ployees about their union activities and sympathies.Earl Carpenter, a current employee, testified that on theday after the first union organizing meeting on January 21,
Assistant Merchandise Manager Levin approached him on
the work floor. Levin asked Carpenter what was going on,
saying that, contrary to past experiences, groups of employ-
ees were dispersing when Levin approached. Carpenter said
that he had no idea.19A few days later, Levin again approached, saying, ``Okay,Earl, let's cut the bullcrap. I know about the Union and I
know about the blue cards.'' Levin then asked Carpenter if
he had signed a card and Carpenter admitted that he had.
Levin told Carpenter that the union card was a legal contract,
and Carpenter responded that he had ``worked for union
shops and non-union shops before and I know what I'm
doing.'' Carpenter testified on cross that, by the time of this
conversation, he had handed out authorization cards in the
breakroom.Levin testified that in January, shortly after the January 21union meeting, Respondent was presenting weekly programs
to employees about ``the benefit of the week.'' Carpenter,
while working, had a question about the current benefit being
promoted. After answering the question, Levin ``continued
the conversation'' by talking about how, in a union environ-
ment, there would be negotiations in which there could bea possibility that all of those benefits would not be nego-
tiated. Levin also brought up that the authorization cards
were a legal commitment. He assertedly did not ask Car-
penter if he had signed a card, or recall saying anything else
to him about the cards. He did remember that CarpenterVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 493BJ'S WHOLESALE CLUB20The test of whether a comment or question is violative is wheth-er it would ``reasonably'' tend to coerce employees. Sometimes, as
in Sunnyvale, supra, the Board makes reference to the nature of therelationship between the supervisor and the employee (``Easterly and
Rothweiler had a friendly relationship,'' 277 NLRB at 1218), and
sometimes it criticizes references to such personal factors or charac-
teristics, pointing to the test of ``reasonableness.'' Coach & Equip-ment Sales Corp., 228 NLRB 440 (1977); Sage Dining Service, 312NLRB 845 (1993). It seems to me that when an employee objec-
tively manifests that he is not afraid of revelation of his union sym-
pathies, that is an appropriate fact to consider in assessing ``reason-
ableness.'' Indeed, the panel majority so indicated in Sunnyvale,supra at 1218 (``First, although Rothweiler was not an open and ac-
tive union supporter, she was also an employee not especially intent
on keeping her support for the Union hidden from the Respondent'').21This CI is the only one of three received prior to Riley's termi-nation which is alleged to be violative of the Act.22This rule, Respondent's witnesses conceded, could not apply toemployees on the 4 a.m. shift because there would be no one at the
store at 2 a.m. to take the calls. The record indicates, however, a
general understanding by employees that if they expected to be late
or absent, they were to call in as soon as possible to convey that
information to Respondent. But the record also shows that even su-
pervisors had no clear idea of the existence of a ``two-hour'' rule.talked about other jobs in a union shop. He also rememberedsaying to Carpenter that if he was discussing organization, he
could not do it on the selling floor when employees were
working. He further recalled that, 2 to 3 weeks after the con-versation related above, he said something to Carpenter about
people dispersing when he approached.I am inclined to believe Carpenter's testimony over Lev-in's. Carpenter seemed an excellent witness (except perhaps
for one flaw), somewhat better than Levin. Assaying the to-
tality of the circumstances, however, I doubt that it would be
appropriate to find coercion here. Levin, who said that he
had a ``pretty good working relationship'' with Carpenter,
approached Carpenter at his work station and very probably
asked if Carpenter had signed a card as an opening remark
in an effort to acquaint Carpenter with the significance of the
cards. Thus, the conversation as a whole would not have
seemed to Carpenter to be an effort to probe into his union
leanings, suggesting hostility to those who had signed cards,
but simply would have appeared to be a cautionary lecture.
Carpenter promptly told Levin that he had worked in a union
shop previously and knew what his rights were. Carpenter
was an early and ardent union advocate and, when hand-
billing began, participated in the activity ``numerous times.''
He also was no blushing violet. On two disciplinary notices,
Carpenter wrote that he thought he was being discriminatedagainst because of his union activity.20On these facts, I am dubious that there reasonably inheredany element of coercion.III. THEALLEGEDVIOLATIONSOFSECTION8(A)(3)
The complaint, as amended, alleges three violations ofSection 8(a)(3): a warning notice issued to Michael Riley on
January 22; the April 10 discharge of Riley; and the May 1
discharge of Anthony Kelley. We will turn first to the Riley
allegations, which encompass material also applicable to
Kelley.A. The Allegations Relating to RileyMichael Riley began employment at BJ's in Woodbrige inSeptember 1991, working on the 4 a.m.±12:15 p.m. shift. He
and employee Chrissy Johnson made the call to the Union
in early January which triggered the organizing campaign. At
the first employee meeting on January 21, an initial in-plant
organizing committee of 17±20 employees, of which Riley
was selected cochairman, was formed. Riley engaged in the
usual activities associated with an organizer, including
handbilling outside the store not long before he was dis-charged. Almost from the start, he wore a full array of unionregalia.On January 23, Replenishment Manager Jackson presentedRiley with a corrective interview (CI) noting that Riley had
been absent from work four times, and more than 15 minutes
late one time, in the months of December and January.21Oneof the four absences (which had occurred on December 1,
15, 16, and 23) had been excused, so Riley was assessed 3-
1/2 points (one point for each absence, and one-half point for
the tardiness) under the point system to be discussed here-
after.According to Riley, the form had both the blanks for``Verbal Warning'' and ``Written Warning'' checked. Riley
asserted, and Personnel Manager Singleton denied, that after
a discussion with Singleton, the ``written warning'' check-
mark was whited out by Singleton. Singleton testified that he
recalled no such incident, and while a subsequent unearthing
of the original CI showed that such deleting had occurred,
it further turned out that the same mistake and deletion had
been made on several other CIs issued at the same time. Sin-
gleton also signed Riley's form as ``Supervisor,'' although
he was not; he testified that the blank should ordinarily be
signed by the employee's immediate manager; that he ``rare-
ly if at all'' signed such a form; and that he could not re-
member why he signed Riley's (he was sure that he did not
attend the interview with Riley). Finally, Riley allegedly
complained to Singleton that he was being unfairly penalized
for the December 1 absence, since he assumed that the ab-
senteeism system had not gone into effect until December 9;removal of the December 1 absence would leave Riley with
only 2-1/2 points, or less than required for a written
``verbal'' warning. In response, Singleton allegedly took out
an attendance log, perused it, and told Riley that he had two
other uncounted tardinesses which would equal one point and
thus give him a total of 3-1/2 points anyway. Singleton de-
nied having done so. It is not clear from the record when in
fact the absenteeism program was officially to have been put
into effect, if it was thought about at all.The written attendance program provided a point systemfor ``Absence Occurrences.'' Generally speaking, unapproved
or unexcused absences, and tardinesses of more than 15 min-
utes, resulted in an assessment of one point (or in the case
of tardiness, one-half point) against the delinquent employee.
Flexibility in excusing absences was vested in local author-
ity: ``external circumstances, such as [but not limited to]weather, carpools, public transportation must be handled with
discretion by local management'' (emphasis added). Al-
though the written policy does not specifically state that em-
ployees who are going to be tardy or absent must call in by
any certain time, the ``Team Member Guide'' given to em-
ployees states that in such circumstances, they ``must'' call
in at least 2 hours before their shift is to begin.22VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23Also, according to Assistant Operations Manager Mark Wells, asecond list is maintained in another location, although, inexplicably,
Singleton was not aware of the second one.24Singleton added that when an employee has accumulated, e.g.,two NC/NSs, either he, Gorham, or the employee's manager might
notify Roland about such ``cases or individuals that may have par-
ticular attendance problems.While the purpose of having employees call in prior to theshifts they would miss or be late for would seem to be so
that Respondent could bring in off-duty employees or make
some other arrangement, General Manager Roland testified
that employees who called in as a late as 6 hours into what
was to have been their shift ``could still be handled'' as a
one-point ``unexcused absence,'' instead of a ``no call/no
show'' (NC/NS). He subsequently testified, moreover, that
even when an absent employee has not called in at all, he
still could be given an ``excused absence,'' depending on the
``circumstances.''The original document issued to employees treated anNC/NS as a two-point occurrence, but when the Woodbridge
store became aware that this deviated from the corporate
manual, it issued a revised edition of the absentee rules
around January 24, 1992, giving NC/NS separate treatmentas follows:If an associate fails to report to work and to notifythe appropriate authority, he/she will be placed on pro-
bation immediately and will be given a written warning.
Another ``NO CALL/NO SHOW'' within sixty (60)
days will automatically result in the associate's dismis-
sal.It should be noted that this provision assesses no points spe-cifically, although that would seem to be implicit.On the other hand, when only points for unexcused ab-sences and tardiness were concerned:Upon the accumulation of 3 points in a six monthperiod the associate will receive a verbal warning. An-
other point (fourth point) in the next 60 day calendar
period will lead to a written warning and probation. As-
sociates who maintain perfect attendance with no addi-
tional points in that 60 day period will go off warning
for probation. If a fifth point occurs during the 60 day
probationary period, this could result in immediate ter-mination. [Emphasis added.]Thus, there is, in theory, an enormous difference betweennot-showing-up and not-calling-in and not-showing-up but
calling-in, say, just before the missed shift is over. In the
first case, according to the rules, two NC/NSs within a 60-
day period automatically require termination. But in the sec-
ond situation, an employee who misses a shift but calls in
late five times in 8 months ``could'' be subject to termi-
nation.On its face, the NC/NS record of Riley, as described here-after, might arguably be, if the attendance system were strict-
ly applied, a legitimate basis for discharging him. But the
evidence shows that the system was only applied randomly
and with leniency, and that the disparity between the treat-
ment of Riley and other employees raises serious questions
about the reason for his discharge.To understand this conclusion, a good deal of backgroundmaterial is required. Under Respondent's attendance system,
each employee's assigned weekly schedule is entered into the
computer. If the employee does not punch in on a scheduled
day, the weekly transaction schedule for that week, showing
each scheduled employee's attendance, will print out an
``np.'' If the employee has had a schedule change, so that
he works on an originally nonscheduled day, an ``ns'' (for``not scheduled'') should appear on that day, and may serveas an explanation for an ``np'' also shown that week. (Tr.
1276.)For employees who call in to announce that they cannotbe at work on a particular day, or will be late, a ``Sick and
Tardy Report'' is maintained in Personnel Manager Single-
ton's office.23Such a call may be received by the openingmanager who is on duty starting at 3:30 a.m. and who may
make a note of the call for later entry in the sick and tardy
log, usually giving the time and nature of the call; or by
other managers who happen to take calls; or by Personnel
Manager Singleton or his assistant, Melissa Gorham. Other
absences, even though not initiated by an employee phone
call, might also be entered, although evidently without regu-
larity. Singleton testified that, for both attendance and payroll
purposes, it was his and Gorham's responsibility to find out
why an employee was absent. The information would be
placed on the employee's individual sick and benefit record
card ``sometime within that week.''Gorham was responsible for monitoring and keeping upwith the attendance in order to prepare any necessary CIs.
If an employee was shown as having an ``np,'' the personnel
office would attempt to track down the reason for the ab-
sence, if it had not already been recorded. Once the reason
was determined (such as a schedule change approved by a
supervisor), it would be logged in. Any dereliction (late, un-
excused absence, NC/NS) would also be recorded on a ``Sick
and Benefit Record Card'' maintained for each employee,
noting their various delinquencies on the appropriate dates in
a 12-month period. (See G.C. Exh. 7.) Roland testified that
Singleton would bring the ``trouble'' records to him a ``min-
imum'' of once a week (he defined ``trouble'' as meaning
anyone with ``three occurrences or the equivalency of three
unexcused absences''; presumably, however, since an em-
ployee with more than one NC/NS in a certain time period
was required by policy to be discharged, Singleton would
also have made Roland aware of such employees).24The im-mediate supervisors would then speak to the ``trouble'' em-
ployees and issue CIs to them.In addition, Assistant Operations Manager Mark Wells tes-tified that he as well as the personnel office monitored time
and attendance since he was ``responsible for making sure
that they were trying to keep up with the records.''The problem with the testimony given by Roland, Single-ton, and Wells about their attempt to carefully monitor at-
tendance problems and assiduously apply the attendance
rules is the abundance of records indicating extreme laxity in
these areas. In General Counsel's Exhibit 33, the General
Counsel has compiled a list of the attendance records for 175
employees in the period December 28, 1991, through May
22, 1992, ``whose records and schedules show that they did
not report for a scheduled workday [or workdays] appearingnext to their name, nor did they call in to report that they
would be absent for that scheduled workday.'' The number
of such days per identified employee ranges from 1 to 20.VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 495BJ'S WHOLESALE CLUB25The sick and tardy report appears to be theoretically designedjust to reflect those tardy or absent employees who call in to notify
management of their situations. The logs in evidence nonetheless oc-
casionally contain entries indicating ``NC/NS.'' This obviously
would mean that, although the employee did not call in, at sometime during or after his shift, someone made a note on the sheet that
the employee had neither come in nor called in. An examination of
the sick and tardy report logs shows that this was evidently an er-
ratic practice; in the case of the two alleged discriminatees, not all
of their NC/NS appear on the logs.For almost none of these days did the employees receive dis-cipline, according to the discipline records. In response to
this summary, Respondent filed five exhibits, Respondent's
Exhibits 17±21, the entire package purporting to explain or
justify or dispute many of the entries in General Counsel's
Exhibit 33. The General Counsel then surrebutted by filing
two exhibits, General Counsel's Exhibits 37 and 38.Much of the effort made by Respondent to challenge Gen-eral Counsel's Exhibit 33 is not directly contradictory of that
exhibit. Respondent presents various documents from which
we are expected to infer the reasons for absences, but most
of the explanations require the reader to speculate, such as
assuming that because an employee at some time submitted
a doctor's certificate, he also called in on the day of his ab-
sence or was unable to do so.I have also taken into account the possibility that eventhough the call-in sheets may not expressly show, in the
words of the General Counsel's explanation of General
Counsel's Exhibit 33, that the missing employees ``call[ed]
in to report that they would be absent for that scheduled
workday,'' some of these employees may have done so, and
the messages were for some reason not transferred to the
call-in sheets. Other than urging that ``its attendance system
was not perfect,'' Respondent does not make this argument
on brief, and the testimony indicates that there were not
many instances of such failure of relay. Assistant Operations
Manager Wells could not recall any such personal error.25Respondent further advances, in a terse footnote, the fol-lowing contention:General Counsel's summaries of ``no punches''(``NP'') on Respondent's computerized timekeeping
system (G.C. Ex. 33, 37, 38) should not be confused
with the disciplinary no-call/no-show violation. An NP
may lead to a no-call/no-show depending upon an in-
vestigation of both documentary and other (e.g., verbal
excuses) evidence.Respondent argues, that is, that the mere appearance of annp on the computer printout showing that the employee did
not punch in as scheduled does not establish a NC/NS viola-
tion. But if, as Respondent's evidence indicates, the em-
ployee also is not shown as having called in to explain his
absence before the end of the shift, that should nonetheless
constitute a violation of the call-in-prior-to-the-shift rule, per-
haps excusable, however, by rare circumstances such as an
automobile accident which rendered it impossible for the em-
ployee to contact Respondent.Assistant Operations Manager Wells testified that the per-sonnel employees spent 2 or 3 hours a day researching the
missing punches. Having checked the sick and tardy report
to see if absent employees had called in, they would also de-termine if changes of schedules had been made. Usually atthe end of the week, they would do an update of each em-
ployee's sick and benefit card ``and go through it to see if
anyone is at the point where progressive discipline would
need to be administered.'' If such discipline was required for
attendance violations, the personnel department itself would
prepare the CI form for the appropriate manager to hand out.In attacking General Counsel's Exhibit 33 with its severalrebuttals, Respondent seemed to have put into evidence every
conceivable document arguably bearing on the reasons why
nps did not turn into NC/NSs: mostly notes to supervisors
from employees asking for schedule changes, doctor's certifi-
cates, and accident reports. As indicated, however, even after
consideration of all the documentation and other justifica-
tions proffered by Respondent, there still remains a consider-
able number of unexplained and unjustified nps which are
not claimed to appear as call-ins on the sick and tardy re-
ports. Moreover, many of the proposed justifications, such as
medical certificates, do not suggest that the employees were
too ill or injured to call in their absences prior to the begin-
ning of their shifts. Respondent's reference, noted above, to
``verbal excuses'' indicates that excuses made subsequent tothe absences, and not called in on the scheduled working
days, may be sufficient to prevent issuance of an NC/NS CI,
despite the strict wording of the rule and the insistence of
Respondent's witnesses on the importance of enforcement.
And Respondent's Exhibit 18 clearly shows, with its many
references to entries on sick and benefit cards, but not to the
sick and tardy reports, that the employees did not call in and
thus get listed on the sick and tardy report, but rather later
offered some excuse which was accepted and posted to their
sick and benefit cards.It thus may safely be inferred that many employees whoneither called up nor showed up nonetheless avoided NC/NS
violations. Indeed, as previously noted, Roland testified that
in proper ``circumstances,'' NC/NS absences could be down-
graded or excused despite the failure of an employee to call
in before or during his shift. Given Roland's testimony that
he discussed with Singleton once a week ``at a minimum''
the attendance problems that had cropped up, it appears that
there must have been many NC/NSs which, for one reason
or another, were simply disregarded.In sum, the General Counsel has introduced an exhibit list-ing 175 employees who are shown on the printouts as (most
of them on multiple occasions) not having punched in when
scheduled, and who are not shown on the sick and tardy logs
as having called in to notify management that they would be
absent. From these documents, and others, the General Coun-
sel has asserted the propriety of drawing an inference that all
these employees on all these occasions were NC/NS who, ac-
cording to the disciplinary records, received no discipline.Respondent has reacted by introducing documents andfacts as to many of these dates which, Respondent argues,
should indicate justifiable reasons why the employees did not
get written up. Many of these explanations require specula-
tion and some are erroneous. But even putting aside the days
which Respondent has attempted to rationalize, there remain
many occasions as to which Respondent has proposed no ex-
planation.By my count, there were 71 employees who, aside fromabsences by them which the Respondent has tried to explain,were np-no call two or more times between December 28,VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Fifty-seven employees by the General Counsel's accounting.27The references here are to Gene Elliott, Doug Fenton, RodneyKing, and Brian Stewart (G.C. Exhs. 35I, J, K, W, and KK). I find,
as well, although they are not shown as np on the date for which
they were disciplined on the General Counsel's first exhibit, that
Earl Carpenter (35G), Jannet Grant (35O), Peggy Hughes (35R, T),
Gerald McCarthy (35AA), Essie Riddick (35FF), Peter Supernaugh
(35LL), and Christy Taylor (35 MM) also clearly (or sometimes ar-
guably) fall into this category. I would thus arrive at a figure of 11
persons receiving discipline for NC/NS in the period given.28He did not flatly say, as the General Counsel's brief says thathe did, that the policy ``was always followed.''29In R. Exh. 19, Respondent identifies Stewart as having a ``NotScheduled'' entry appearing on the transaction report within the
same week as his January 27 NC/NS, implying that he did not punch
in on January 27 because his schedule had been changed. As the
General Counsel points out in G.C. Exh. 38, however, the weekly
transaction report shows nps on both January 27 and 28, and onlyone ns (on January 29).1991, and May 22,26and Respondent has made no attemptin its rebuttal documents or in testimony to account for these
occasions. The General Counsel finds that, aside from the
two alleged discriminatees, only four employees received
``any kind of discipline that involved the no call-no
shows.''27Of these 71 employees, 19 employees had asmany as between four and eight here-unexplained nps (and
most had, in addition, several now-disputed absences), and
received no discipline at all. The absence rules, as set out
above, make mandatory the termination of an employee who
incurs an NC/NS for a second time in the probationary pe-
riod following the preceding violation, and Roland testified
that he ``believe[d] it to be'' true that two NC/NSs automati-
cally led to dismissal.28Considering the methodical program for the personnel of-fice checking out absences and following up with Roland
about them, it is obvious either (1) that a large measure of
discretion was employed in determining when to discipline
employees for NC/NSs or (2) that the personnel employees
were hopelessly ill-prepared to do their jobs. Given that the
task does not seem overwhelming, the first alternative seems
the more likely.Aside from alleged discriminatees Riley and Kelley, theRespondent discharged only five other employees for attend-
ance problems from the opening of the store in October 1991
through May. Their cases differ significantly from those of
the two alleged discriminatees, so far as the record shows:Brian DabneyÐTerminated December 18, 19911. Received a warning on November 4, 1991, for NC/NSon November 3, with a stern admonition that such conduct
would not be tolerated.2. Within his 60-day probationary period, Dabney: (1) re-ported to work late on December 9 and 16; (2) failed to re-
port for work (and presumably did not call in) on December
10 and 17; and, on December 18, ``failed to follow his su-
pervisor's request in a timely manner, thus walking away to
go on break.'' He was discharged on the latter date.Douglas FurrÐTerminated on December 22, 1991The termination report for Furr states, ``Doug has notshown for work or called off from work all week.''Douglas FentonÐTerminated January 61. Fenton received a CI on October 30, 1991, but it is notin evidence. His CI of January 3, however, states that in the
written warning which he had received on October 30, he
had been notified that he ``must inform club management if
you could not work your scheduled hours.'' Presumably,
then, the October 30 warning was for an NC/NS.2. The warning prepared for Fenton on January 3 statesthat Fenton did not ``report to work or notify club manage-
ment of [his] absence'' on January 2 and 3. Levin and Ro-
land put him on a 60-day probation.3. Two days later, on January 5, Fenton had anotherNC/NS. He was terminated effective January 6.Peggy HughesÐTerminated on April 61. On February 14, Hughes received a written warning forfailing, on February 11 and 13, ``to report to work and also
notify the appropriate authority.''2. On March 18, Hughes received a warning for sevenlatenesses between December and March.3. On April 6, Hughes was discharged for NC/NS on 4consecutive workdays.Jon JeterÐTerminated on April 131. Jon Jeter was a food manager who, on March 23, wasplaced on probation because of a ``check problem'' and be-
cause he was NC/NS on March 20 and 21. Due to his ``un-
professional conduct of a manager'' and ``violation of com-
pany policy,'' he was warned that ``Any further violation of
policy and/or conduct WILL result in immediate dismissal.''2. By letter of April 13, Jeter was discharged for leavingwork at 11 a.m. on April 10 and not calling in or working
as scheduled on April 11 and 12.Thus, after January 5, and until the election on May 22,no employees were fired for attendance-related problems
with the exception of Hughes and Jeter, whose circumstances
obviously demanded it, and union activists Riley and Kelley.The records in evidence show that, while these five dis-charges may easily be distinguished from the cases of Riley
and Kelley as having more plausible bases, there appear to
have been many, many instances in which violations of the
attendance policies were tolerated and in which the policies
themselves were ignored. The example of Brian Stewart cho-
sen by counsel for the General Counsel is a good one.Stewart is listed on the sick and tardy report for January27 as ``NC/NS.'' The discipline file contains no evidence
that he received any CI for that violation.29On February 11,he received a verbal warning for being absent from work
twice in January and February; for NC/NS on January 14;
and for being more than 15 minutes late on three occasions.
Had he received warning and probation for his January 14
NC/NS, he would have been, pursuant to the rules, dis-
charged on January 27. The call-in sheet for February 25
shows that the failed to call until 7 a.m. (his starting time
was 4 a.m.), and when he called, he said that he had ``over-
slept not sure if coming.'' On April 8, he was late at 5 a.m.
and made no call; on May 18 and 19, he is shown on the
call-in log as NC/NS. Furthermore, judging from the sum-
maries submitted by the parties, as earlier discussed, there
appear to be at least seven other NC/NSs incurred by StewartVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00014Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 497BJ'S WHOLESALE CLUB30I have considered the evidence and arguments relating to Riley'sfirst CI (written on January 22) as an alleged separate violation of
Sec. 8(a)(3). For a number of reasons, including the fact that it
seems questionable to me that Respondent would have known ofRiley's participation in the formation of the union effort by January
22, the day after the first union meeting, and because the CI was
proximately linked to Riley's last dereliction on January 21, I would
not find a violation.31Other documents in evidence indicate that January 22 wassomewhat of a catchup day for Respondent. In the same handwriting
as Riley's January 22 CI, and on the same day, employee Michael
Blackwood received a ``verbal'' CI for two absences in December
and six tardinesses in December and January. A similar January 22
document was prepared for Rodney King, collecting December and
January absences and latenesses, by the same writer. It could be
speculated that the other CIs provided ``cover'' for the one meted
out to Riley, but I have no reason to draw that inference.32Although Levin, in the warning notice, and Roland, in his testi-mony, stressed the passage of ``2-1/2 days'' with no notification to
management, the fact was that Riley only missed 1 dayÐMarch
21Ðwithout calling in. He was not scheduled for March 22, and he
came to work on March 23.33The call-in list for April 6 confirms that Riley made such a callto Gathers at 10 a.m. and also quotes Riley as saying that he was
``sorry he didn't call early.''34Roland's testimony as to discussion with Davis about the unionsentiments of employees is less than consistent. Roland concededly
held meetings with his mid- and upper-level managers regarding the
Union, at which he told them to keep their ears and eyes open for
activity. He also testified that he was ``interested in who was obtain-
ing or signing cards.'' He further stated that he informed the home
office of the ``numbers'' of people engaged in union activity, but
``not so much names,'' numbers being more important so that the
emergence of a union card majority could be detected. Roland did
not explain how the difficult task of keeping track of the normally
secret signing of cards was executed, or what would have been done
had Respondent become cognizant of the existence of a majority of
card signers. Subsequently, Roland testified that he ``never told the
home office the names of particular employees who were union sup-
porters,'' but did state that, somehow, on his frequent visits to the
Club, Davis ``knew the people that were supporters or not.'' Davis
almost certainly could gain this knowledge only from Respondent's
management, and Roland finally admitted that he and Davis, ``at
various times,'' ``would talk about which employees were UnionContinuedbetween January and May. Except for the February 11 verbalwarning, no discipline was ever issued to Stewart.Giving Respondent the benefit of the doubt with regard toany conflict in the evidence pertaining to Riley, I am none-
theless persuaded that Riley was terminated because of his
union activity.30Riley's first CI covered unexcused absences on December1 and 16 and January 5, and one lateness on January 21.31On February 11, Levin and Roland signed a written warn-ing for Riley based on two latenesses of more than 15 min-
utes on January 31 and February 7 and an unexcused absence
on February 10. A review of General Counsel's Exhibit 35
shows that four other CIs, written by the same hand as Ril-
ey's CI, and generally relating to recent absences and tardi-
ness, were also drawn up on February 11 for Michael Black-
wood, Allicia Grothe, Jennifer Newton, and Bryan Stewart.
Levin cordially discussed the CI with Riley; told Riley that
he had no problem with Riley's work; and said that Riley
was on probation and the CI was a reminder not to miss any
more days if he wanted to avoid trouble.More than a month passed without incident, and then, onMarch 21, Riley was NC/NS. His absence was occasioned by
a rumor that the mother of his 2-year-old daughter, who was
in his custody, was coming to abduct the child, so he took
her out of town. Riley returned to work on his next sched-
uled day, March 23, but did not speak to Levin. Levin, how-
ever, approached Riley about his NC/NS, and Riley ex-
plained his domestic situation to him. Levin also spoke to
Roland about the NC/NS and Roland discussed the matter
with Tom Davis, the national vice president for human re-
sources in Massachusetts. Roland testified that such discus-
sions had been established for all discipline in view of the
known union activity. Davis and Roland agreed that Riley
should be talked to.Respondent asserts on brief that under the attendance pol-icy, it ``had the option to terminate Riley after his March 21
no-call/no-show.'' This is correct. Under the point system, a
fifth point incurred during the probationary system ``could''
result in immediate termination. Respondent's past perform-
ance, however, as discussed above, obviously exhibited liber-
ality in sympathetic cases, and it would have been contrary
to that history to ignore the ``circumstances'' of Riley's
March 21 NC/NS. Instead, Levin prepared a lengthy second
written warning, dated March 25, for Riley, expressing sym-
pathy with his personal problem, but also stressing the im-
portance of keeping management informed, and threateningthe possibility of further action, including termination, incase of recidivism.It is worth noting hereÐindeed, it may be the single mostimportant feature of Riley's caseÐthat Wells, assistant man-
ager of operations, testified that he was aware of the March
21 NC/NS because Levin had ``informed the management
team at the time of what had happened with Mr. Riley.''
With the abundant number of NC/NSs disclosed by this
record, it is a remarkable fact that Levin deemed it important
to draw the attention of ``the management team'' to Riley's
lonely NC/NS. At the least, this testimony leaves little doubt
that the ``management team'' was focused like a laser beam
on Riley's conduct.32Thereafter, however, Riley was per-mitted to leave early on April 1 and 5 to deal with matters
arising out of the custodial problem.On April 6, when he was scheduled for a shift beginningat 4 a.m., Riley did not come to work, but did call in 6 hours
late, at around 10 a.m. He spoke to Supervisor Gathers, tell-
ing him that he had taken his daughter to a doctor because
she had a cyst on her wrist and was running a fever. Gathers
thanked him for the information.33The doctor would not ac-cept Riley's insurance, however, so Riley had to make an ap-
pointment for the next day with another doctor. Riley testi-
fied that on April 6 and 7, he was staying at the house of
a friend who had no telephone, so again on April 7 he did
not call in until about 6 hours into his shift. He spoke to Per-
sonnel Manager Singleton and told him that he had made amedical appointment for noon (the call-in log reads, ``minor
surgery on daughter 10:30'').The record is unclear whether the information was deliv-ered separately or collectively, but Roland testified that the
no-shows of April 6 and 7 were, he believed, brought to his
attention by Replenishment Manager Jackson (who appar-
ently was Riley's immediate supervisor, see Tr. 45). Roland
called Davis in Natick and, after a thorough discussion, rec-
ommended that Riley be discharged. Davis approved.34VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00015Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
supporters.'' Still later, Roland said that from time to time, Daviswould ask for names of supportersÐthis time, the reason given by
Roland was, not to keep count, but to identify the individuals Davis
``may have wanted to talk to.'' Obviously, as Roland also agreed,
Davis knew that Riley (and Kelley) were union partisans. As counsel
for Respondent stated at the hearing, ``There's no question that the
Employer had knowledge of the Union activities of the two
discriminatees.''35At the hearing, Roland again stated that Riley was dischargedfor ``failure to call in at the beginning of [his] shift.'' Since the ter-
mination notice refers only to Riley's ``reported failure to follow
proper notification procedure,'' Respondent's argument on brief
under the heading ``Riley's point-total exceeded the number required
for termination'' is irrelevant.36I include here some employees designated as ``no show,'' since,undoubtedly, if the employee had called in, that fact would have
been entered.When Riley came to work on April 9, his next scheduledworkday, he was told by Supervisor Jackson that he might
be spoken to about not phoning in at the beginning of his
shift. On April 10, as he was finishing his shift, Jackson took
him to Roland's office and he was handed a termination no-
tice, which referred to (1) Riley's March 27 discussion with
Levin and (2) his late call-ins on April 6 and 7, and dis-
missed him ``for repeated failure to follow proper notifica-
tion procedure.35When Riley reached into his pocket toproduce doctor's excuses, Roland told him that he was not
being discharged for missing the days in question, but rather
``for failing to call in the beginning of my shift.''Discharging Riley for not calling in prior to his shift wasinconsistent both with Respondent's practice and with the
testimony given by Respondent's managers. As we have
seen, there were many NC/NSs which were not even made
the subject of any discipline. Moreover, management rep-
resentatives testified that the fact of calling in at some time
during an absence could make a considerable difference.
Thus, as indicated earlier, Roland was asked what would be
the status of an employee who was absent but who called in
6 hours after his shift began; he replied, ``It could still be
handled as an unexcused absence'' as opposed to a NC/NS.
He subsequently testified that a NC/NS could be excused al-
together depending on the ``circumstances.'' Michael Clark,
a bargaining unit ``nonfood'' supervisor and a seemingly re-
liable witness, testified that he has called in between 6 and
8 a.m. for his 4 a.m. shift and not been disciplined or rep-
rimanded. Roland also testified that if an employee called in
4 hours after his shift began to say that he was taking his
child to a doctor, and if he came in the next day with a med-
ical certificate, ``That would be an excused absence.'' Assist-ant Operations Manager Wells testified that, depending on
the situation, whether or not a late call-in would be regarded
as a NC/NS would be a matter for ``management discre-
tion.''But the decision to discharge Riley was definitively madeby Roland and Davis without even speaking to Riley, thereby
effectively precluding the exercise of discretion. And, indeed,
even when Riley attempted to show Roland medical notes,
Roland rebuffed him, stressing the failures to call in before
the shift rather than the absences. That Riley was staying in
a household with no telephone and was caught up in the care
of his young child might have persuaded a reasonable supe-
rior to handle the matter in a nonpunitive way. Obviously,
by April 10, Riley's termination was a fait accompli.Riley was obviously not indifferent to his employment.His March 21 NC/NS was due to a serious domestic crisis,of which Roland was well aware. The written guidelinesstate, as earlier noted, that ``external circumstances, such as,
[but not limited to] weather, carpools, public transportationmust be handled with discretion by local management.'' Ro-
land testified that employees have been (or can be) given ex-
cused absences for emergency legal problems, court appear-
ances, and family crises.According to the termination notice, Riley was dischargedfor, basically, two incidents: one domestic crisis NC/NS on
March 21, and 2 consecutive days of absence caused by his
daughter's sickness in April when he did call in, but 6 hours
late. Other employees who are marked on the call-in logs as
NC/NS, or some variant thereof, did not even receive any
discipline. According to my calculations, comparing the call-
in logs to the collection of disciplinary notices for the period
December 28, 1991, through May 22, of the 36 employees
marked on the call-in logs as NC/NS,36only 5 (aside fromRiley and Kelley) received any discipline for that offense.
Even if some of them had a justifiable excuse for their ab-
sences, the offense of not calling should have warranted dis-cipline, under the treatment accorded to Riley. Respondent
offered no explanation at the hearing as to why these ab-
sences did not result in discipline.In this context, it seems plain that Respondent leaped atthe chance, 6 weeks before the representation election, to riditself of a leading union supporter. I find that the discharge
of Michael Riley on April 10 was violative of the Act, as
measured by the principles enunciated in Wright Line, 251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), and
I decline to conclude that, in the absence of his union activ-
ity, Respondent has demonstrated that Riley would have
nonetheless been terminated.B. The Allegedly Unlawful Discharge of Anthony KelleyAnthony Kelley was hired by Respondent in September1991 as a ticketer. He was involved in the union campaign,
although not as heavily as Riley. Perhaps in March, he began
to wear union shirts at work. In February and March, Re-
spondent awarded him stars in four categories (S-Speed and
Safety; T-Technical Ability; A-Assistance; and R-Reliability)
under a program for recognizing outstanding employees. He
received two wage increases during this period, and on
March 23, was given a complimentary performance appraisal
(signed, inter alia, by General Manager Roland) which
placed him in the ``Very Good'' category. He was named
``Employee of the Month'' for March. Effective April 11,
Kelley, at his request, was promoted to a meat wrapper posi-
tion, which entailed an increase from $7.11 per hour to $8.
Meat Manager Michael Blalock selected Kelley out of five
applicants, despite his obvious prounion penchant. He was
discharged on May 1 for ``repeated and excessive failure to
report to work and/or notify proper authority.''The record shows that on April 12, Kelley failed to reportto his new job on time and did not call in either before or
during the shift. A fellow worker called Kelley at home an
hour after the shift started and was told (and evidently in-VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00016Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 499BJ'S WHOLESALE CLUB37Kelley lived with his girlfriend and their small son. Thegirlfriend was also employed.38Blalock testified that Kelley did not call until 5:30, a half-hourafter his shift began, and Roland agreed, although he had no per-
sonal knowledge. Having no basis for choosing, I will assume thatKelley called in 30 minutes after the shift began.39On cross, however, Blalock answered ``yes'' to a question aboutwhether he had ``continually'' asked Haskins if he had talked to Ro-
land about a corrective action for Kelley.40At the hearing, the General Counsel stated that the cap episodewas not alleged to be violative of Sec. 8(a)(1). The testimony, how-
ever, reflects on the veracity and animus of Blalock and Haskins, to
the extent that those questions are implicated.formed management) that Kelley had overslept and could notcome to work because of a babysitter problem.37As far as the record shows, after his employment beganin September 1991, Kelley had had no prior absenteeism
problem at all. His March 30 performance appraisal gives
him a ``Very Good'' grade for attendance and states, ``An-
thony follows work schedule and reports to work on time.''
In view of this history, one wonders why, on the ``Sick and
Tardy Report'' for April 12, someone (apparently Replenish-
ment Manager Robert Jackson) has written ``NC/NS see
me!'' next to Kelley's name. No such instruction was given
for NC/NS employees Linda Strawderman and Gerald
McCarthy on the same page.On April 18, Kelley testified, he was ill and told hisgirlfriend to call in for him. She failed to do so. When he
next went to work, no one mentioned this to him. But he evi-
dently spoke of it to someone, because the record shows that
he was paid accumulated sick leave for the day. Roland testi-
fied that in order to collect for sick leave, Kelley would have
had to ask for it. Kelley received no discipline for either
April 12 or 18.On April 23, Kelley's girlfriend (as the record documents)was admitted to a hospital for an emergency, and was au-
thorized by her health insurance administrator to be there for
4 days. On April 24, Kelley called Respondent before his
shift was to begin and told Assistant Manager Levin about
the situation, mentioned a babysitter problem, and assertedly
told Levin that he would be out ``for a couple of days.''
Levin testified that he did not ``recall'' that Kelley said he
would be out for more than 1 day. Levin made an entry in
the sick and tardy report reading ``called 6:00 girl friend
sick.'' Kelley stayed out the following day without calling
in.According to Kelley, he received a call from a fellowworker on April 25 informing him that he had been dis-
charged. He says that he placed a call to the store prior to
the beginning of his shift on April 2638and spoke with MeatDepartment Manager Blalock. Kelley testified that he told
Blalock that he understood he had been discharged. Blalock
assertedly began reminding Kelley of an earlier meeting in
which Blalock had talked about the meat department person-
nel being a ``team,'' unlike the other store employees, and
spoke of the need for Kelley to be present. Kelley asked if
Blalock had received the April 24 message about his
girlfriend being ill, but Blalock persisted in speaking about
the ``team'' concept. Finally, according to Kelley, he asked
if he was fired, and Blalock answered, ``Yeah. I don't need
you. I told you I need team members back here.''Meat Manager Blalock was out for surgery for most ofApril. While he was gone, senior meatcutter Anthony Has-
kins, a rank-and-file employee, was in charge, but Blalock
would call in daily. On April 12, the day after Kelley began
to work in the meat department, Haskins told Blalock that
Kelley had not shown up or called in. Blalock testified that
he told Haskins to talk to Roland ``about issuing a corrective
warning notice for the no show/no call.'' Haskins later toldBlalock that he had spoken to Kelley about the importanceof calling if he was going to be absent.Again, on April 18, Haskins told Blalock that Kelley wasNC/NS. Again Blalock ``told [Haskins] to make sure that he
got with Dave Roland, that a corrective had to be issued.''
On neither occasion, however, Blalock said initially, did he
followup to see if Haskins had obeyed this instruction.39ButBlalock testified that he spoke to Roland on April 22 to see
if a corrective was being done on Kelley, and Roland said
that he was in touch with Tom Davis at the national office
``making sure that all the correctives were being done cor-
rectly.''On Monday, April 20, Haskins reported to Blalock thatKelley had called out sick that day. On April 22, Blalock
visited the store for the first time since his operation and,
with Haskins, spoke to Kelley about his attendance problems
and the extreme hardship his absences imposed on his fellow
meat department employees. Blalock first said that Kelley of-
fered no explanation for the 2 NS/NC days. Later, however,
Blalock said Kelley ``may have told me why he didn't call
or show up on the 18th.'' At some point on April 22,
Blalock spoke to Roland about Kelley's absence problems, in
the manner indicated above.Kelley generally confirmed that such an April 22 con-versation had occurred. At the time, Kelley was wearing, as
he had been since he started in the meat department, a union
cap. He was evidently wearing it backwards. Blalock assert-
edly made some reference to the front office employees hav-
ing failed to order official BJ's hats, and launched into a dis-
cussion of how the union cap was ``a joke'' and that the
Union had never done anything for him or Haskins when
they had worked in organized stores. After more discussion
about why Kelley favored a Union, Blalock handed him a
Michigan Wolverine cap that he had on his desk and told
him to wear it instead of the union cap.Blalock and Haskins both denied that there was any ele-ment of involuntariness in having Kelley wear the Wolverine
cap. Blalock testified that he told Kelley to wear his cap with
the brim facing forward, and he had Kelley saying that the
only reason he was wearing the union cap was because he
had not brought another cap. According to Blalock, he ``said
I really don't care what hat you wear. You can even wear
this Wolverine hat if you want.'' Haskins recalled that
Blalock had a college hat and said to Kelley ``if you want
to wear this, that's fine. Whatever. Just turn your hat around
so that it looks professional.'' The versions given by Blalock
and Haskins are less than cogent. If Blalock had only been
interested in having Kelley wear the cap with the brim facing
forward, he simply would have told him to turn the union
cap around. Implicit in Blalock's bringing out the Wolverinecap is the notion that he did not want Kelley to wear the
union cap; the gesture makes no sense otherwise.40Blalock testified that on Friday, April 24, he received a re-port that Kelley had called to say he would be absent in
order to ``take his girlfriend to the hospital.'' On Saturday,VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00017Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
41On cross, however, Blalock quoted Kelley as having said, ``Ihad to take my girlfriend to the hospital on Friday.''42The last reference is to the April 12 absence, which Rolandagreed is also mistakenly included in the three NS/NCs. In his May
1 letter, infra, however, Roland counted the April 12 absence as a
NS/NC.April 25, Kelley did not call in or show up and Haskins toldBlalock by telephone that Kelley was NC/NS on that day.
Again, Blalock instructed Haskins to ``talk to Dave Roland,''
but at first could not testify whether Haskins had done so or
not. In subsequent testimony, however, Blalock said he be-
lieved that he asked Haskins on April 25 if he had talked
to Roland, and Haskins said yes.On Sunday, April 26, Blalock came to work to helpHaskins take the monthly meat inventory. He had a con-
versation with Levin in which Levin told him that when
Kelley called in on Friday, he had said that he ``needed to
take his girlfriend to the hospital.'' Kelley, scheduled to re-
port at 5 a.m. on April 26, telephoned around 5:30 a.m. Ac-
cording to Blalock, Kelley first said, ``I guess I am fired.''
When Blalock asked why he had not shown up that day and
the preceding day, Kelley simply said that he had called in
on Friday. Blalock kept asking about Kelley's absences, and
eventually Kelley said ``never mind or oh well and hung
up.'' Blalock denied having told Kelley that he was fired and
also denied at first that Kelley had mentioned his message
about his girlfriend in the hospital.41The next day, Blalockspoke to Roland, who said he was going to contact Davis
and tell him about ``the situation.'' It should be noted that
when Haskins recounted at the hearing the Blalock-Kelleytelephone conversation as reported to him by Blalock,
Haskins said that Kelley had asked, ``Well, do I still have
a job?'' and Blalock had responded, ``What do you think?''
after which Kelley hung up.Roland testified that he had received no information aboutKelley's April 12 and 18 absences until he spoke to Blalock
on April 22. Blalock, as indicated, testified that on both oc-
casions, he told Haskins to talk to Roland about issuing a CI.
Haskins testified that he thought he remembered speaking to
someone about the absences, but could not remember who it
was. Personnel Manager Singleton improbably testified that
Haskins spoke to him about Kelley, and while Singleton
could remarkably recall in June 1993 that it was ``on about
the 18th of that month, the 18th to the 20th [of April
1992],'' he could remember only ``basically emotions, but
not specifics.'' Singleton said that he ``would have'' directed
Haskins to Roland. Haskins also said that if Blalock had told
him to have Roland issue a CI, he ``would have done it.''
Given this testimony, together with Roland's denial that he
knew anything about Kelley's April 12 and 18 absences until
Blalock came in on April 22, I am reluctant to consider
Blalock a reliable witness.Blalock seemed to indicate (on brief, the General Counselwrites ``incredibly stated,'' but the testimony is not that
clear) that he had never asked Haskins whether, as instructed,
he had talked with Roland. But Haskins testified that Blalock
had asked him if he had carried out Blalock's instructions
``four, five times, if not more.''Roland testified that when he first heard from Blalockabout Kelley's prior two NC/NSs on April 22, he told
Blalock that he ``would call [Tom Davis] and see what steps
we would take with Anthony from here on out.'' According
to Roland, when he finally managed to speak to Davis on
April 23 about the two NC/NSs, it was agreed that since the
first NC/NS on April 12 ``had not been technically handledthrough management in giving the individual the warningwith the probation,'' Kelley should be issued a written warn-
ing with probation which would ``couple the two [NC/NSs]
together.'' Thereafter, while Kelley was listed on the call-in
sheet as a NC/NS for April 25, the second day of his
girlfriend's hospital stay, discussions with the home office
presumably continued. When, on the morning of April 26,
Kelley called in to verify that, as he allegedly heard, he had
been discharged, Blalock reported to Roland that he had had
an inconclusive call from Kelley, and Roland apparently re-
ceived directions from Natick.The problem with Roland's testimony that he first learnedof the two NC/NSs from Blalock on April 22 is that Blalocktestified that prior to April 22, he spoke with Roland, asked
if a corrective was being done on Kelley, and Roland replied
that ``he was in touch with Tom Davis about making surethat all of the correctives were done correctly.'' This testi-mony obviously contradicts that given by Roland and puts
the credibility of both witnesses in question.Roland testified that when he came to work on April 24,he was immediately (as he ``put [his] briefcase down'') in-
formed by someone (whose identity he could not recall) that
Kelley had called off. There was no explanation of why,
since, on this occasion, Kelley had complied with the rules,
someone should think it important to notify the general man-
ager of Kelley's call-in. On Saturday, April 25, the second
day of Kelley's girlfriend's hospitalization, Roland was told
(he believes by Steve Wegleitner) that Kelley was not
present and had not called in. Evidently there was no way
for Roland to get in touch with Davis at headquarters in
Natick on Saturday and Sunday for further instructions.On Monday, April 27, Blalock called Roland to say thathe had received a ``very bizarre'' call from Kelley on April
26 in which, among other things, Kelley had spoken of a
rumor that he had been discharged. Blalock told Roland that
Kelley would say little else about his absences. Roland then
spoke to Davis and brought him up to date. Roland allegedly
said that he was not sure whether Kelley was abandoning the
job, and Davis suggested that he write to Kelley to set up
a meeting.On April 27, Roland wrote to Kelley, stating that since hisappointment to the meat department, Kelley had run up a
record of three NS/NCs, had ``called past your shift on 1 oc-
casion, and has had the club notify you very late on an-
other.42Roland asked Kelley to call him by April 30 to ar-range a meeting, and that if he did not, Roland would as-
sume that Kelley was no longer interested in being em-
ployed.On April 29, Kelley called Roland. He apparently had notreceived the April 27 letter, and he asked Roland for copies
of his employment records. Roland replied that Kelley should
wait until he received the April 27 letter ``and maybe you'll
want to change your course of action then.'' Kelley agreed,
and when he received the letter, he made an appointment to
see Roland, evidently on April 30 (see G.C. Exh. 17, subpar.
C). In the meantime, according to Roland, he asked Blalock
if he had told Kelley on April 26 that he was fired andVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00018Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 501BJ'S WHOLESALE CLUB43Respondent did not count these first two excused absencesagainst Kelley.``Mike claimed to me that [he] hadn't.'' Since Roland andBlalock denied that Blalock was authorized to discharge an
employee, it seems peculiar that Roland would put such a
question to Blalock.At the April 30 meeting, Kelley tried to explain his recordto Roland. Roland testified that Kelley said, inter alia, that
he ``must have forgot'' to tell Levin on April 24 that he
would be out for more than 1 day. On brief, Respondent con-
tends that Roland's testimony was uncontradicted. Logically,
however, Kelley's testimony that he told Levin that he
``would be out for a couple of days'' constitutes a contradic-
tion of Roland's testimony. Roland finally said that he would
consider the matter.Roland then spoke to Davis again, described Kelley's his-tory since April 12 and Kelley's explanations and excuses,
and recommended that Kelley be discharged, testifying, inter
alia, ``I told Tom I realized that I had had an opportunity
to talk to Anthony prior in regards to what had transpired be-
fore this weekend, but that I don't see taking any probation-
ary steps or written steps that is going to correct the situa-
tion. [F]elt that his termination would be upheld.'' Roland
did not specify at the hearing the forum that might ``uphold''
the termination. Davis agreed to the proposed personnel ac-
tion.When Kelley called to get the decision, Roland said thathe would have to be terminated. By letter dated May 1, Ro-
land wrote to Kelley as follows:Anthony,I find it unfortunate but necessary at this time to for-mally document the following situations:a. On Sunday April 12, you failed to report to workat your scheduled shift. You also failed to properly no-
tify management before your shift of your inability to
report. Your failure to do so constitutes a ``No Call/No
Show'' situation, which you are aware is a violation of
company policy. Only after a call by a concerned fel-
low worker, approximately an hour after the start of
your shift did we know of your whereabouts. Your rea-
son for not calling was you overslept and the reason
you were unable to come to work was due to a sitter
problem.b. On Saturday, April 18 and Saturday April 25, youfailed on both occassions [sic] to report to work on
your scheduled shifts and failed to notify management,
two additional ``No Call/No Show'' situations, totaling
three in the last eleven working days. Based on our
conversation of April 30, your reason for April 18 was
your girl friend failed to call. The reason for April 25
was your failure to inform Ron Levin on Friday, April
24, when you called in to be excused for Friday, that
you might need to be excused Saturday, April 25.c. On Sunday April 26, you again failed to report towork at your scheduled shifts. You called approxi-
mately thirty minutes after your shift and talked with
your immediate supervisor/manager. Based on our con-
versation on April 30, your reason for not reporting was
based on a ``rumor'' that you were already dismissed
for employment.From April 11 to April 26, which consisted oftwelve scheduled shifts, you called in ill on one
occassion, called off for personal reasons on oneoccassion,43failed to report to work because of a``rumor'' on one occassion, and had three ``No Call/No
Shows'' during this period. Your apparent excuses for
these ``No Call/No Shows'' are lame in substance and
show lack of responsibility. Your failure to properly
follow company policy cannot and will not be tolerated.Effective as of May 1, 1992, you are being dismissedfor repeated and excessive failure to report to work
and/or notify proper authority.Although this case has an unusual twist, I am persuadedthat the General Counsel has established that the discharge
of Kelley was discriminatorily motivated, in accordance with
the requirements of Wright Line, supra.1. There is, first of all, the general impression that Re-spondent's witnesses, as pointed out at various junctures
above, were not telling the truth. That is not to say that I
found Kelley's testimony to be impeccable; on cross-exam-
ination, he did not do well. What we are interested in pri-
marily here, however, is whether Respondent's witnesses are
telling the truth about the reason for Kelley's discharge, and
whether Kelley lied or not about the two major conflicts in
the case (did he tell Ron Levin on April 24 that his
girlfriend's hospitalization would keep him out of work for
more than 1 day, and did Blalock tell him on April 26 that
he was fired) seems essentially irrelevant. The aura of fab-
rication and confusion suffusing Respondent's testimony
gives rise to a strong suspicion about its motivation.2. Kelley's employment must be put in perspective. Hewas hired in September 1991 and not only stayed out of
trouble until April 1992, but he was deemed a valuable em-
ployee. His March 30 evaluation rated him as a ``Very
Good'' employee; he was awarded the four STAR emblems
in honor of his achievements in various aspects of employ-
ment; he was named ``Employee of the Month'' for March;
and, in March, he was promoted to the higher paying posi-
tion of meat wrapper effective April 11. Kelley was clearly
not a run-of-the-mill employee, and yet, for a relative hand-
ful of incidents in a 2-week period in April, he was dis-
charged. This seems a decidedly strange decision for a ra-
tional employer to take, especially since, as discussed below,
Kelley had never been given the sort of warning notice that
Respondent admittedly thought appropriate, he was plainly
making efforts, on April 24 and 26, to be in compliance with
the rules, and the delicts on which Respondent relied were
so limited in time and scope.The honors heaped on Kelley by Respondent, of course,have their downside as far as the General Counsel is con-
cerned: if Respondent was so disinclined to have a union,
would it not have refrained from depicting an active union
adherent like Kelley as an indispensable employee? This is
the unusual twist earlier referred to, and I can think of at
least two possible explanations, although I am unable to pin-
point one of them. It is difficult to know from this record
just how active on behalf of the Union Kelley was, and the
extent to which his activity increased as the election ap-
proached. It is possible that the union shirt which he says he
wore ``probably'' twice a week beginning in ``March,
maybe'' did not actually begin until after he had alreadyVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00019Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
44I am inclined to credit Haskins on this point, although neitherwitness commanded much respect for his trustworthiness.45Blalock had admonished Kelley for not calling in, but that wasnot considered sufficient notice.46Levin, who took the call, testified that Kelley said that ``hisgirlfriend was sick and needed surgery,'' and he assumed that she
was in the hospital. All he wrote on the call-in sheet, however, was
``called 6:00 girl friend sick.'' Respondent states that this absence
was not a factor in Kelley's discharge.been chosen employee of the month. Although there is con-trary testimony by Haskins, Kelley said that he did not begin
wearing a union cap until he went to work in the meat de-
partment.44He may not have engaged in handbilling untilearly April, or at least may have become more active then.On the other hand, Respondent, recognizing Kelley's valueas an employee, may have chosen a strategy of trying to
wean him away from the Union by openly favoring him. Ro-
land testified that Kelley sometimes came to him with ques-
tions about the Union and ``in some cases, I went to An-
thony and just began discussion or talk with him, not of
union activity or anything,'' but Roland would express his
views of the activity ``if it came up.'' There is something
markedly odd about the general manager of a large work
force like this one taking the time to engage in such con-
versations with a ticketer and/or meatwrapper, and it may
well have been that Roland was trying to win Kelley's loy-
alty. But when it became apparent that Kelley had not been
dissuaded (e.g., he participated in handbilling outside the
store on April 23), that tactic would have been abandoned.3. Despite any arguable inferences in Respondent's favorwhich might be drawn from its exceptional treatment of
Kelley early on, I find inexplicable (at least on legitimate
grounds) its behavior toward him in April. First of all, as
previously discussed, there were apparently many employees
whose NC/NS experience had been far worse than Kelley's.
Second, Respondent demonstrated inconsistency in its overall
treatment of Kelley.Thus, Roland testified that when he first heard on April22 (which is evidently not true) of Kelley's April 12 NC/NS
(he had ``overslept'' and had a ``sitter problem'') and April18 NC/NS (his sinuses bothered him and his girlfriend failed
to call in as he had asked her to do), Roland and Davis as-
sertedly decided not to discharge him because he had not had
the benefit of a formal warning.45But when Kelley was fi-nally discharged on May 1, he still had not received a formalwarning.It is true that Kelley did not report for duty for severaldays so as to be able to receive such a warning, but a com-
bination of circumstances should have showed Roland and
Davis that Kelley's heart was in the right place. He was atwork on April 22 when Blalock spoke to him, and when, had
he wished to do so, Blalock could have issued a corrective
notice, according to Roland. He did not come to the store on
April 23 because he was not scheduled to work. On April
24, he attempted to comply with the rules by calling in at
6 a.m. to say that his girlfriend was in the hospital.46OnApril 25, Kelley did not call in because, he says, he had told
Levin the day before that he ``would be out for a couple of
days.'' This may or may not be true. But when, on April 25,
Wegleitner entered a NC/NS for Kelley on the call-in list, he
evidently made no attempt to check with Levin about the cir-
cumstances of Kelley's call the previous day, although Lev-in's April 24 entry was only nine spaces above Wegleitner'sApril 25 entry. Had Wegleitner known of the surgery, he
might not, in ordinary circumstances, have been so quick to
enter the NC/NS.Whether Kelley actually told Levin that he would be outfor a ``couple of days'' is, however, not necessarily relevant.
Levin did not write that down, even if Kelley did tell him,
and the question is what did Roland know about the April
25 absence.What strikes me as the important point here is that onApril 24, Kelley not only acted in accordance with the rules,
thus evidencing a desire to comply with the system, but also
gave an explanation for the absence which would reasonably
have suggested to Roland the cause of Kelley's failure to ap-
pear on April 25. Thus, although Levin only wrote
``girlfriend sick '' on the call-in log for April 24, Levin testi-
fied that Kelley told him that ``his girlfriend was sick andneeded surgery and he couldn't be in for the day.'' Blalocktestified that on April 26, he asked Levin what Kelley had
said on April 24, and was told by Levin that Kelley said ``he
needed to take his girlfriend to the hospital.'' Blalock furthertestified that on April 26, he reported to Roland his ``con-
versation with Ron Levin.'' But Roland testified that when
Blalock spoke to him, he stated that he had ``talked to Ron
Levin and he said Ron said that it [the girlfriend's illness]
was only for the 24th.'' If, in fact, Blalock did report to Ro-land his ``conversation with Ron Levin,'' Roland would have
known that Kelley's girlfriend had to go ``to the hospital,''
and that it was very unlikely that Kelley would have said
that it was ``only for the 24th.''Again, on April 26, Kelley signified that he was trying towork within the system. He testified that he called in shortly
after his shift began because a fellow employee had told him
of a rumor that Kelley had been discharged; while he could
not remember at the hearing the identity of the friend, he
narrowed it down to two people. Respondent's brief attempts
to question Kelley's inability to recall the identity of the fel-
low employee, but I fail to see what Kelley may have
thought he had to gain by being vague on this subject.On April 26, Kelley was due to report at 5 a.m. Blalockcame in for work that day. Kelley called at 5:30 a.m. and,
according to Blalock, said, ``I guess I am fired.'' Neither
Kelley nor Blalock has Blalock answering this question.
There followed a series of questions by Blalock about where
Kelley had been on the previous day, and, says Blalock, the
conversation ended with Blalock asking and Kelley saying,
``Why aren't you here today and he said never mind or oh
well and hung up.'' Kelley proffered a different version of
the conversation, the most critical difference being that
Kelley finally asked, ``Does this mean, you know, does this
mean I am fired or what?,'' and Blalock purportedly replied,
``Yeah, I don't need you. I told you I need team members
back here.'' Accordingly, Kelley did not come to work on
April 26.There are reasons for believing Kelley's testimony thatBlalock told him he was through. One is Haskins' testimony
that when Blalock told him about the call from Kelley,
Blalock reported that Kelley had asked, ``Well, do I still
have a job?,'' and Blalock had replied, ``What do you
think?'' This is a far cry from Blalock's ``[H]e said never
mind or oh well and hung up.'' ``What do you think'' very
strongly conveys the notion that Kelley was indeed fired, andVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00020Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 503BJ'S WHOLESALE CLUB47Blalock spoke of the desperate need for Kelley's services. Butthe record shows that the departing meatwrapper had agreed to stay
around to train Kelley, which was presumably done on the occasions
during this period on which Kelley reported to work.48On brief, Respondent contends that, aside from two excused ab-sences in April, Kelley ``failed to report for his scheduled shift'' on
five occasions. Subsequent argument shows that Respondent is refer-
ring to April 12, 18, 25, 26, and 27. The April 27 letter, however,
does not refer to the latter occasion. It seems strange that Roland
failed to include the April 27 NC/NS, and is perhaps only explicable
by an assumption that, in Roland's mind, Kelley was already history.49I have examined Fruehauf Corp., 225 NLRB 906 (1976), andSwingline Co., 256 NLRB 704 (1981), cited by the Respondent asanalogous to the Kelley situation. I find both cases to be factually
inapposite.is corroborated by Blalock's failure to instruct Kelley tocome to work instanter. Another reason is that Kelley calledRoland on April 29 to ask for copies of his personnelrecords, a request which obviously suggests that Kelley un-
derstood that he had been discharged.The critical question, however, is what Roland (who foundout about it when he came to work on April 27) knew about
Kelley's failure to come to work on April 26. Blalock testi-
fied that from his home, he called Roland on Monday, April
27, to say that he had received a strange phone call from
Kelley on the day before and Kelley had not shown up the
rest of that day, nor had he, according to an April 27 phone
conversation with Haskins, come to work on April 27. Ro-
land told Blalock that he was still ``in the process of doing
corrective action.'' He also told Blalock to make notes of the
April 26 conversation with Kelley. Blalock did so, ``shortly
after the incident on the 26th.'' Plainly, Roland believed it
to be necessary to document the Kelley case.Having been told that Kelley had called at 5:30 a.m. onApril 26 and had asked if he had been fired, Roland must
have recognized that Kelley still desired to retain his job, and
he surely must have considered it peculiar that Kelley, hav-
ing made the effort to call, had not come to work. There
does not appear to have been, however, any reason for Ro-
land to assume that Kelley had not come to work because
he believed he had been discharged by Blalock. It would
have seemed perplexing, I should think, and that was the
image that Roland projected when he wrote to Kelley on
April 27, offering an opportunity to discuss his recent attend-
ance record which, if not taken up, would signify his desire
no longer to work for Respondent.After they met on April 30, Roland wrote a letter on May1, outlining the reasoning which led him to discharge Kelley
``for repeated and excessive failure to report to work and/or
notify proper authority.'' While Roland listed separately
three NC/NSs on April 12, 18, and 25, and the failure to re-
port after calling in at 5:30 a.m. on April 26, Roland then
padded the record by referring in a summary to Kelley's two
excused absences for illness and personal reasons.Although Roland had, he stated, felt constrained on April22 not to discharge Kelley because Kelley had received no
formal warning and placement on probation for his first
NC/NS on April 12, he was not reluctant to fire him on May
1 even though Kelley had still not received such a warning
(which could have been mailed to Kelley from April 22 on
or handed to him on April 30). Assistant Operations Manager
Wells testified very firmly that if a ``person had four occur-
rences and they had not had any progressive discipline up to
that point, they would just be getting a verbal''; Respondent
would ``absolutely not'' cumulate undisciplined occurrences
and penalize an employee for all of them at once, which
would ``of course'' be ``unfair.'' In addition, Roland said, in
speaking of Riley's second warning, ``You don't add thenumbers together and go to the point in time. You look atthe steps that were already taken with the individual.'' Buthe later stated, illogically, that this rule did not apply to
Kelley because of the ``severity of the number of no call/no
shows that he had accumulated in that time frame.'' That ap-
proach, however, is squarely inconsistent with the NC/NS
rules, which expressly require that before an employee is dis-
charged for a second NC/NS, ``he/she will be placed on pro-
bation immediately and will be given a written warning.''Kelley's girlfriend's emergency hospitalization on April 24certainly made clear to Roland a plausible reason for
Kelley's failure to call in on April 25, and his April 26 early
morning call-in plainly communicated to Roland Kelley's de-
sire to remain in Respondent's employ. Roland agreed that
it would not be ``unreasonable'' to give Kelley the benefit
of the doubt as to whether he had said to Levin that he
would be out for a couple of days. But in disregard of
Kelley's previously unblemished and obviously valuable
service, in circumstances, as set out above, which were most
suspicious, over a 2-week period involving a few easily for-
givable incidents,47Respondent foundÐ3 weeks prior to theelectionÐKelley's attendance record to be intolerable, in an
environment in which absence from work was, it seems
clear, often treated with indifference.Blalock at first told us that there had never been a meatdepartment employee with an attendance problem ``that I can
recall,'' other than ``a couple of instances where a guy was
five or ten minutes late.'' On further cross-examination,
however, Blalock agreed that he had disciplined a meat clerk
named Paul who had an ``attendance problem with no call/no
shows also.'' Paul, however, had a drug problem as well, and
Respondent ``helped him get drug rehabilitation,'' after
which he returned to work. As earlier discussed, Roland also
testified that employees could be excused, even for NC/NSs,
depending on the ``circumstances.'' But in the case of
Kelley, who was said by Roland to be a ``very good em-
ployee,'' Respondent brushed aside his outstanding work
record, his obvious desire to remain employed in the higher
paying position to which he had just been promoted, and, on
the strength of four (arguably excusable and, contrary to Re-
spondent's stated policy, previously undisciplined) absences
over a 2-week period, Respondent showed him no mercy
similar to that accorded the meat clerk with the drug prob-
lem.48On the foregoing facts, it is difficult to escape the conclu-sion that Respondent took advantage of Kelley's not uncom-
mon patch of absences to discriminate against him because
of his union partisanship. The departure of both Kelley and
Riley in a 3-week period of time in April must certainly have
seemed to Respondent to be an impressive display of power
in preparation for the May 22 representation election. I con-
clude that the discharge of Anthony Kelley on May 1 vio-
lated Section 8(a)(3) and (1) of the Act.49VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00021Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
IV. CASE5
±RC±13708A representation election was held on May 22. The tallyof ballots showed that of approximately 152 eligible voters,
68 cast ballots for the Union, 67 opposed the Union, and 12
ballots were challenged. The Employer filed five objections
to the election.In his August 13 report on objections and challenges, theRegional Director noted that the parties had agreed that 9 of
the 12 challenged ballots were cast by ineligible voters. Two
of the remaining three challenges related to ballots cast by
Michael Riley and Anthony Kelley. The Regional Director,
recognizing that their eligibility would rest on the outcome
of the unfair labor practice proceeding in which the two were
named as discriminatees, ordered that the question of the va-
lidity of their ballots be consolidated with the complaint
case. The third challenge, cast by the Union, was also con-
solidated for hearing, but was later withdrawn by the Union
at the hearing. Of the five employer objections, the Regional
Director recommended that two of them be overruled, and
that the other three be consolidated with the unfair labor
practice hearing for resolution.A. Objection 1 reads as follows:The Employer objects to the Petitioner's conduct,during the critical period prior to the election, of Peti-
tioner's agents, representatives, attorneys and adherents,
allegedly threatening to use Petitioner's influence,
power and long term collective bargaining relationship
with another employer to have one or more of the Em-
ployer's employees discharged from a position of em-
ployment held by the employee with that other em-
ployer, who has an ongoing collective bargaining rela-
tionship with the Petitioner, unless the employee voted
in favor of representation by the Petitioner in the up-
coming election or resigned his employment with the
Employer.Before discussing the merits of this objection, there is anunusual procedural history which should be addressed. On
June 9, a BJ's employee named Aaron Fletcher filed a
charge accusing the Union of violating Section 8(b)(1)(A)
and (2). On July 23, the Region issued a complaint contain-
ing the following material allegations: that Fletcher also
worked for Giant Food, Inc.; that Giant Food maintained a
policy prohibiting its employees from working for competitor
grocery stores; that the Union ``informed [Giant Food] that
its employee [Fletcher] was also employed by BJ's, a com-
petitor of Giant,'' in order to force Fletcher to choose be-
tween continuing his employment with BJ's and Giant Food
because the Union believed that Fletcher was going to vote
against the Union in the BJ's election; and that on or about
May 22, at BJ's Woodbridge location, the Union's agent Mi-
chael Riley violated Section 8(b)(1)(A) by ``telling employ-
ees that Respondent would not have informed [Giant Food]
of [Fletcher's] employment with BJ's had [Fletcher] not ex-
pressed his intention to vote against representation by [the
Union] in the election.''In considering Objection 1 in his report, the Regional Di-rector stated, in part:The allegations raised in Objection 1 parallel viola-tions of Section 8(b)(1)(A) and (2) alleged in an unfairlabor practice charge in Case 5±CB±7217, filed byAaron Fletcher on June 9. Specifically, that unfair labor
practice charge alleged that Petitioner restrained and co-
erced the employees of Giant Food, Inc., by causing or
attempting to cause Giant Food, Inc. to discipline, dis-
charge or take adverse action against Fletcher because
he chose not to assist, join or support the Petitioner
during Petitioner's organizing campaign among the Em-
ployer's employees. In support of Objection 1, the Em-
ployer submitted an affidavit from Fletcher.On July 23, an [sic] Complaint and Notice of Hear-ing issued in Case 5±CB±7217, alleging that Petitioner
threatened to interfere with Fletcher's employment with
Giant Food, Inc. and attempted to cause Giant Food,
Inc. to take adverse action against Fletcher because he
failed to support Petitioner's organizing campaign
among the Employer's employees.The report went on to say that Objection 1 ``is substantiallythe same as the allegations in the Complaint and Notice of
Hearing in Case 5±CB±7217,'' and it recommended that the
Objection 1 allegations be consolidated with Cases 5±CB±
7217 and 5±CA±22706 for hearing.As I indicated at the hearing, Objection 1 was not ``sub-stantially the same '' as the allegations in the Case 5±CB±
7217 complaint. Shorn of the excess verbiage, Objection 1
alleges only that during the critical period, the Union's
agents had threatened to use its influence to have one ormore of BJ's employees discharged from another job unless
the employee voted in favor of the Union or resigned his job
with BJ's. The complaint allegations, on the other hand, are
more extensive: that the Union had in fact informed Giant
of the dual employment with the hope of coercing Fletcher
to quit his job with BJ's; and that a union agent had told
BJ's employees that the Union would not have informed
Giant Food of the dual employment if Fletcher had not ex-
pressed his intention to vote against the Union.Case 5±CB±7217 was settled by informal agreement be-tween the Respondent-Union and the General Counsel during
the course of the trial. The extent to which the Fletcher mat-
ter needed inquiry at that point became a practical issue. If,
as it could be contended, the Region was submitting to me
only the conduct described by the literal terms of the objec-
tion, then the other matter alluded to by the settled complaint
would not need investigation. With my encouragement, coun-
sel for the Employer wrote to the Regional Director for a
clarification of precisely what had been referred to me for
hearing, arguing, inter alia, that the Employer's Objection 1
was sufficient to encompass the conduct alleged in Case 5±
CB±7217.In a prompt response, the Regional Director replied thathis report ``is clear on its face and speaks for itself. ...

What remains for the judge to decide in Case 5±RC±13708
are the election objections identified in the Report, specifi-
cally Objections 1, 4, and 5.'' This language, as further am-
plified at the hearing by the counsel for the Region espe-
cially appointed for the representation case hearing, leaves no
doubt that the Regional Director intended for me to hear and
decide only the issue explicitly stated in the objection.As the Respondent points out on brief, the Regional Direc-tor is empowered, and perhaps obligated, to expand on objec-
tions discovered during the course of his investigation and,VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00022Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 505BJ'S WHOLESALE CLUB50He did not do so by choice, however. The record shows thatwhile Giant originally gave Fletcher 2 weeks to make up his mind,
he lied to Giant about having car trouble on May 22 so that he could
vote in the BJ's election. On May 23, he was suspended by Giant,
and some brief time later he was terminated.51As shown in the preceding footnote, however, Fletcher had notat this time lost his Giant employment; he was still in the 2-week
period Giant had originally given him to choose between the two
stores.despite his initial mistaken belief that the allegations in theobjection and those in Case 5±CB±7217 were substantially
identical, he could have referred to me as additional objec-
tionable material the other related matter set out in the com-
plaint. Why he chose not to do so, I do not know, although
I assume that he had some good reason for so refraining.The cases cited by Respondent, while not entirely congru-ent, seem unmistakably to stand for the proposition that the
Regional Director mayÐor shouldÐinvestigate matters po-
tentially affecting the election, even though they are not spe-
cifically alleged in the objections. American Safety Equip-ment Corp., 234 NLRB 501 (1978); White Plains LincolnMercury, 288 NLRB 1133 (1988). In American Safety Equip-ment, supra at 501, the Board stated:In the exercise of the [Regional Director's] discretion,he may confine the investigation to matters specifically
complained of in the objections or intimately connectedthereto. On the other hand, he may view the filed ob-jections as having cast suspicion over the entire electionprocess, thereby justifying his independent investigation
of matters not specifically contained in the objections.
However, no matter which approach the Regional Di-
rector chooses, if he receives or discovers evidence dur-
ing his investigation that shows that the election has
been tainted, he has no discretion to ignore such evi-dence and it is reversible error if he fails to set aside
the election. [Emphasis added.]In White Plains Lincoln Mercury, supra at 1137, the Boardtook a different tack:[T]he scope of the investigation may take one of twocourses. The Regional Director may confine his inves-
tigation solely to those matters that are specifically setforth in the objections, or he may broaden the inves-
tigation to include areas not mentioned in the objec-
tions. Either course is permitted, and which course is
followed is within the sole discretion of the RegionalDirector. [Emphasis added.]While there seems to me to be conflict here, the remainderof White Plains Mercury, focusing on the need of the admin-istrative law judge to consider ``all evidence revealed during
the course of the inquiry'' (id. at 1139) in assessing the fair-
ness of the election, leads me to conclude that I was prob-
ably obliged to consider in the representation case the origi-
nal complaint allegations in the 8(b)(1)(A) case.This might present somewhat of a problem in this case,since I ruled that the Regional Director was limiting my au-
thority to the specific objection filed. Presumably on the
strength of this ruling, the Union chose not to litigate the
question of whether Fletcher was discharged by Giant at the
Union's behest. Furthermore, when the Regional representa-
tive presented evidence through a Giant assistant director of
labor relations that the Union's service director had informed
Giant that Fletcher was acting in violation of Giant's two-
job rule, the evidence came in only for the possible purpose
of impeaching certain union witnesses.In any event, I would not find the Union's conduct itselfto be objectionable. Putting pressure on Giant in order to
make Fletcher, probably considered by the Union to be a
``no'' vote at BJ's, opt to work solely for Giant, would notitself reasonably have affected any votes. Fletcher was sus-pended by Giant prior to the election, was clearly angered
about the loss of the Giant employment, obviously blamed
the Union for having forced the choice, and can hardly be
thought to have thereafter been converted from a ``no'' vote
to a ``yes'' vote in a secret-ballot election.There is, however, a potential argument based on possibledissemination of such union conduct to other employees. The
evidence shows that employee Fletcher was told by Giant
managerial personnel that he had violated the rule against
Giant employees working at the same time for Giant's com-
petitors, and that if he did not resign his job at BJ's, he
would have to quit Giant. Fletcher left his employment at
Giant.50On election day, May 22, as a number of employeeorganizers, including Kenneth McLaughlin, were handbilling
at the entrance to BJ's, Fletcher motioned McLaughlin to
speak with him, and he told McLaughlin in the breakroom
that the Union had caused him to lose his job at Giant.51McLaughlin said that while other employees were present in
the breakroom, McLaughlin thought ``they really couldn't
comprehend the entire conversation.''Upset by Fletcher's complaint, McLaughlin went outsideand asked Michael Riley, who was engaged in the hand-
billing, about the matter. According to McLaughlin, Riley
said that he ``thought'' that if the Union had not known that
Fletcher was a ``no vote,'' no one ``would have said any-
thing.'' McLaughlin testified that there were a number of
handbillers in the vicinity who ``could have heard, but Idon't think anyone was listening.'' Later, McLaughlin said,
Riley told him that Giant gave Fletcher the option of ``stay-
ing at Giant or quitting BJ's.''Riley testified that his response to Fletcher's complaintabout the Union costing him a $30,000 job at Giant was, ``If
anybody cost [Fletcher] a job, he cost him the $30,000 a year
job.'' Riley testified that what he meant by this was that
Fletcher knew about Giant's policy and took a foolish
chance.Riley initially made an excellent appearance as a witness,but did not acquit himself well on cross-examination in the
representation portion of the proceeding. His testimony that
he knew nothing on May 22 about the possibility of Fletcher
being discharged by Giant is belied by his own testimony,
which indicates knowledge of (1) the Giant rule and (2) the
likely application of the rule to Fletcher. Although he was
not a perfect witness, I was impressed by McLaughlin, who
was called to testify by both the General Counsel and the
Employer. I therefore credit McLaughlin over Riley.Objection 1 is addressed to the Union's alleged ``threat''to use its influence and bargaining relationship with Giant to
have Fletcher discharged unless Fletcher ``voted in favor of
representation by the Petitioner in the upcoming election or
resigned his employment with'' BJ's. Literally, none of this
was proved: there was no showing of any ``threat'' by theVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00023Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
52This procedure was followed, according to Hepner, pursuant toan announcement to the bargaining unit employees that if they had
questions, they should seek out the organizing committee members
``and they will help get you assistance.53Beginning on May 22, the Union made payments to Riley, whohad not found a new job, and he performed some miscellaneous
work for the Union. Unlike the Employer, I think this material is
not relevant to the question of the effect Riley's statements might
have had on the election.54The Respondent's brief misleads in the citations made to under-gird the claim that the Board ``has attributed the conduct of in-house
committee members and union suporters to a union.'' In fact, in L&JEquipment Co., 278 NLRB 485 (1986), the Board, which had earlierfound organizing committee members not to be agents, accepted asthe ``law of the case'' the Third Circuit's reversal of the Board's
conclusion. In Bristol Textile Co., 277 NLRB 1637 (1986), unlikehere, the employee in question was the union's only link with the
employees. In Bio-Medical of Puerto Rico, 269 NLRB 827 (1984),the union held out the employees in such a way as to confer appar-
ent authority.55Subsequently, McLaughlin gave testimony which would indicatethat Riley possessed actual knowledge of the event. McLaughlin said
that ``later on,'' after he spoke to Fletcher, Riley told him that ``they
did give Aaron the option of staying at Giant or quitting BJ's.''
There is no showing whether ``later on'' was before or after the
election.Union to so exercise its influence. Nonetheless, on the basisof the precedents previously cited, it appears that I should
consider the statement made by Riley.The question arises as to whether Riley should be deemedto be an ``agent'' of the Union for purposes of attributing
his statement to the Union. The record shows that Riley and
another employee made the initial contact with the Union,
and Riley was selected as co-chair of the organizing commit-
tee which was created at the first meeting (and fluctuated in
composition thereafter). Members of the organizing commit-
tee, according to James L. Hepner, business representative of
Local 400, were ``Local 400's primary contact people at
BJ's.'' Hepner, however, also identified six other business
representatives of the Union as having participated in the
campaign, as well as Mike Christy, director of organizing for
Local 400, and Riley testified that if employees asked him
questions, he referred them to the business representatives,
who maintained headquarters in a nearby Day's Inn motel
room.52Riley also would notify other organizing committeemembers of meetings called by Hepner. The organizing com-
mittee met weekly with a Local 400 representative present,
and the union representative would give them leaflets to pass
out. In addition, Riley engaged in the normal activities of anactive union supporterÐsoliciting signatures on authorization
cards, making home visits to undecided voters, and hand-
billing.53The Board has held persistently that membership in a for-mally established organizing committee does not automati-
cally demonstrate agency or apparent agency. Owens-Cor-ning Fiberglass Corp., 179 NLRB 219, 223 (1969); Ten-nessee Plastics, 215 NLRB 315, 319 (1974); Mike Yurosek& Sons, 225 NLRB 148, 149±150 (1976); Service AmericaCorp., 298 NLRB 736, 738 (1990). In Davlan Engineering,262 NLRB 850 fn. 3 (1982), the Board panel majority also
reaffirmed ``established Board precedent which holds that the
solicitation of authorization cards by employees, standing
alone, does not make those employees agents of the
union.''54As the Charging Party points out, Riley's relation-ship to the Union was in major respects similar to that of
the disputed organizing committee member in Advance Prod-ucts Corp., 304 NLRB 436 (1991), even to the point of hav-ing professional representatives on the scene during the
preelection campaign. See also United Builders Supply Co.,287 NLRB 1364 (1988) (Member Johansen dissenting),where an employee who made the initial contact with the
union, received unsigned cards from the union and returned
signed cards to it, arranged 18±25 meetings and personally
invited virtually every employee to them, was asked by the
union to arrange 3 or 4 meetings at which a union represent-
ative appeared, and engaged in other activities, was neither
an actual nor apparent agent of the union.Given the active presence of several professional businessrepresentatives who were assigned the task of answering em-
ployee questions relating to the union organizing effort, Ten-nessee Plastics, supra, it is difficult to say that any commentsby Riley about the Union's role in bringing about the forced
choice by Fletcher would have been viewed as attributable
to the Union. McLaughlin testified, furthermore, that Riley
did not make an authoritative statement, but only ventured an
opinion: Riley said that he ``thought'' that nothing would
have been said if the Union had not known that Fletcher was
a ``no'' vote.55Agency considerations aside, it seems wholly unlikely thatsuch an expression of opinion, even if it were perceived to
have a threatening aspect, could have affected the vote of
McLaughlin, who, as a member of the organizing committee,
had worked for the union cause for 4 months. Of course, if
the comment turned McLaughlin against the Union (its most
likely tendency) and he voted accordingly, Respondent would
scarcely wish to protest this new ``no'' vote.McLaughlin did not believe that anyone, either in thebreakroom with Fletcher or in the handbilling area with
Riley, overheard the subject being discussed (the whole oc-
currence took place just ``five or ten minutes before the elec-
tion began,'' according to McLaughlin). McLaughlin also
testified, however, that while he could ``assure'' us that
Fletcher's termination was not common knowledge, he did
speak to one other employee, Kendall Miller, about the same
subject; this was presumably moments before the election.
McLaughlin did not testify about what he told Miller. Fletch-
er was much less certain about whether he had disseminated
the news of his (as yet undecided) termination to other em-
ployees prior to the election:Q. Before the election was held, did you talk to anyother employee about what you thought the Union had
done to you?A. I may have spoken to, you knowÐI mean, spe-cifically I didn'tÐI may have spoken to some of the
people I work with. I mean directly. Other meat cutters.
I may have but it wasn'tÐI mean, it was more or less,
you know, ``Guess what happened to me, guys.''Q. Exactly. So you may have spoken toÐhow manyemployees would you estimate?A. There's three or four of the guys that cut meat.Fletcher does not say what it was that he ``may have''said to the other meatcutters. His diffidence and uncertaintyVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00024Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 507BJ'S WHOLESALE CLUB56Respondent's brief states: ``Rielly's [sic] message was dissemi-nated to other employees [,] [e]mployees like Christine Lecher who
had already been told that if she did not support Local 400 her job
would be negotiated out of existence.'' The objection relating to
Lecher will be discussed, infra. It should be noted, however, that
there is no evidence that Riley's message was disseminated to Lech-
er or ``employees like'' Lecher in the brief period between Riley's
remark to McLaughlin and the election.Nor is it true, as Respondent claims, that the record shows that``in the week before the election, Union business agents discussed
termination of a `BJ's' meatcutter (Tr. 1797±1798 [sic; presumably
should be 1757±1759]).'' The most that can be derived from
Gadikian's testimony at the pages last indicated is that perhaps with-
in a week of the election, she heard ``people'' in the Day's Inn
motel room say that Fletcher was also employed by Giant.57At the hearing, I asked Lecher how she spelled her name, andthe transcript shows her saying ``L-E-T-C-H-E-R.'' Documents in
evidence (E. Exhs. 1, 2, 3), however, establish that the ``T'' is incor-
rectly included.58Although Lecher did not know it, Gadikian is a steward atSafeway, and vice president and member of the executive board of
Local 400.suggest that, if he did speak to them, it was not a full expla-nation of the events.In any event, even on the assumption that McLaughlinspoke to Kendall Miller and Fletcher to other meatcutters
prior to the election about the Union's conduct, it seems
most unlikely to me that such communications would have
affected the election in a fashion adverse to the Employer.56Employees who might be angered by the Union's action
would, human nature dictates, step into the voting booth and
cast their vote against the Union. I find it totally unrealisticto think that such employees would be moved to vote for theUnion, out of fear of reprisal if they did not. Employees
know that their ballots are secret, and that the Union is there-
fore not going to know how they voted.Nonetheless, as Respondent points out, the Board hasoften held that a threat addressed to a perceived nonunion
voter may prejudice the election. (I find no mention in these
precedents of the obvious argument that the voter has the op-
portunity to opt for rejection of the Union in the voting
booth, a choice of which the Union, except in the rarest of
cases, would not be aware.) Smithers Tire, 308 NLRB 72(1991); Buedel Food Products Co., 300 NLRB 638 (1990);Baja's Place, 268 NLRB 868 (1984).Having found that Riley was not acting as an agent of theUnion in making his comment to a fellow member of the or-
ganizing committee, however, it seems appropriate to apply
the Board's more demanding third-party standard to his con-
duct: whether it was ``so aggravated as to create a general
atmosphere of fear and reprisal rendering a free election im-
possible.'' Westwood Horizons Hotel, 270 NLRB 802, 803(1984); Diamond State Poultry Co., 107 NLRB 3, 6 (1953).As earlier discussed, the extent of dissemination of Riley's
remark to McLaughlin was at best limited by him to one
other employee, and the nature of Fletcher's comments to
other meatcutters, like McLaughlin's conversation with Mil-
ler, was not made clear on the record. Riley's statement to
McLaughlin in answer to a question by the latter was plainly
not meant as a threat to anyone, and this whole subject area
can hardly be characterized as ``so aggravated as to create
a general atmosphere of fear and reprisal.''Finally, it might be noted that even though the Board hasfound threats to be a basis for inferring prejudice to the elec-
tion, it would seem that the best argument for reaching that
conclusion is that a threat might influence an employee to re-
frain from actively supporting the Employer prior to the elec-
tion, out of fear of suffering reprisals should the Union pre-
vail. But where, as here, so little time elapsed between the``threat'' and the election, this dynamic could not becomeoperative.On the basis of the foregoing discussion, I would dismissObjection 1.B. Objection 4 reads as follows:The Employer objects that, during the critical periodprior to the election, the Petitioner, through its agents,
representatives, attorneys and adherents, threatened that
if the Petitioner was successful in the upcoming NLRB
election, it would cause the termination of one or more
of the Employer's employees by negotiating their posi-
tions out of existence unless the employees continued
to support the Petitioner in its efforts to organize the
Employer's employees.Christina Lecher57testified that early in the campaign, shefavored union representation and actively and openly sup-
ported the Union as a member of the organizing committee.
There came a time, however, when her ardor diminished.
Nonetheless, she continued to appear at the Union's head-
quarters at the Day's Inn, where she had struck up an ac-
quaintance ship with Judy Gadikian, a Safeway employee on
leave to assist with the campaign.58Lecher testified that on one occasion, Gadikian said to herthat since she was a ``fence rider,'' not fully committed to
either side, she should not be on the committee, and if she
did not vote yes, ``that all the company is doing is using you
and you won't have a job after the election's over with, if
we don't get in the store.'' Lecher was then led into adding
that Gadikian also said, on more than one occasion, that if
Lecher ``continued to ride the fence, that the Union could
negotiate [her] job out of existence.'' Gadikian also allegedly
said that ``being I [Lecher] was already known as a union
supporter in the beginning, that if IÐif the union didn't get
in the company would fire me anyway for going against it.''
Lecher did not remember telling any other employee about
the threat to ``negotiate [her] job out of existence.'' While,
on cross, she stated that she did not ``recall'' being consid-
ered, or making the statement that she was being considered,
for a supervisory position at BJ's (``It doesn't sound like
something I would say''), she said on further examination
that at some time prior to the election, Merchandise Manager
Levin had told her that, before giving her a managerial pro-
motion that she had put in for, he ``wanted to see me as a
supervisor.''Judy Gadikian, a Safeway shop steward and a vice presi-dent and executive board member of Local 400, took a leave
of absence from work to help with the campaign at BJ's. She
testified that Lecher came to the Day's Inn headquarters for
lunch almost every day, and that the two women had en-
gaged in a number of conversations.According to Gadikian, about 2 weeks before the election,Lecher said to a group in the motel room that ``she was pos-
sibly going to be promoted, she was going to be a super-VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00025Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
59Lecher was at Johnson's house to pick up her children, whowere cared for during the day by Johnson's sister.60Lecher did not testify that Gadikian said that the Union wouldnegotiate her job out of existence; she used the word ``could.'' Since
Gadikian was known to Lecher only as an employee from a union-
ized store who was helping to organize BJ's, it seems doubtful that
the statement, if made, carried the weight that it might have had
coming from a known professional union representative.visor.'' After that, Lecher eventually stopped wearing herunion apparel and then ceased coming to the motel. Gadikian
assumed, from Lecher's statement as to possible supervisory
status and her apparent loss of interest in promoting the
Union, that she was no longer sympathetic to the cause.
Gadikian saw her only once thereafter, when she went to
Chrissy Johnson's house.59Gadikian quoted Lecher as ask-ing, ``Aren't you all talking to me today? Don't you want
me to be on the Union side?'' Gadikian ``basically'' replied,
``At this point in the game, you're either on one side or the
other. There are no fence riders three days before the elec-
tion.'' Gadikian denied saying anything about the Union ne-
gotiating Lecher's job out of existence or anything similarly
threatening.Counsel for Respondent put Gadikian through the hoopson cross-examination and, although the matters on which she
became entangled were subsidiary issues, she nonethelessshowed herself to be an unreliable witness. Lecher, however,
was not more impressive, and in fact, purely on demeanor
grounds, I thought that Gadikian had the better of it. Lecher
could not decide whether Gadikian had threatened her per-
sonal ``job'' (testimony) or her ``position'' (affidavit). These
are two quite different contentions; her ``position'' of tick-
eter was well populated, and it is hardly likely that the Union
would be interested in negotiating that category into oblivion.
On the other hand, it seems farfetched to think that the threat
was that the Union would bargain away a single ticketer's
position, that of Lecher. My impression of Gadikian, further-
more, despite her union offices, was that she was not nearly
sophisticated, or malicious, enough to make a threat involv-
ing an elimination of Gadikian's job by ``negotiation.''The credibility issue is not an easy one, but I am inclinedto accept Gadikian's testimony. Even if I were to conclude
that I could not choose between the two, I would have to
recommend dismissal of the objection, since the burden in
these cases is on the objecting party. Bell Foundry Co. v.NLRB, 827 F.2d 1340, 1343 (9th Cir. 1987).60There is no evidence that Lecher told her story to anyother employee, and I might add parenthetically that, after
seeing her testifying, I have no doubt whatsoever that she
voted against the Union in the May 22 election. In any event,
I recommend that Objection 4 be overruled.C. Objection 5 reads:The Employer objects that, during the critical periodprior to the election, the Petitioner, through its agents,
representatives, attorneys and adherents, threatened rel-
atives of one or more of the Employer's employees,
which relative(s) were employed by other employers
which had collective bargaining relationships with the
Petitioner, with loss of employment, loss of benefits
and the loss of their positions within the Petitioner un-
less they were successful in coercing the Employer's
employees from actively campaigning against the Peti-tioner, and threatened the Employer's employees thatsuch reprisals would be taken against their relative(s) if
the Employer's employees continued to refrain from
supporting the Petitioner.Former employee Donna Apperson testified that, whileemployed at BJ's during the election campaign, she attended
union meetings at which she made derogatory remarks about
the quality of the Union's representation at Shopper's Food
Warehouse, another store at which she had been employed.
Perhaps a month before the election, Apperson was told by
her aunt, a shop steward at a nearby Safeway store organized
by Local 400, that Ermaum Joe, a union representative, had
told Steward Gadikian to tell the aunt to ask Apperson to
``keep [her] month shut and to stop bad-mouthing the
Union.''This is, of course, multiple hearsay and was duly objectedto. I did not sustain the objection, however, in order to await
developments on this issue. At hearing, counsel for the Em-
ployer represented that after obtaining the name and address
of the aunt (Pauline Lowery) during Apperson's testimony,
he had issued a subpoena to Lowery. She did not appear at
the appointed time. Employer's counsel asked that the Gen-
eral Counsel undertake enforcement of the subpoena.I noted, first, that while the Board's Rules and Regulations(Sec. 102.31) contain a provision for proceeding, in the
``judgment'' of the Board, with enforcement of subpoenas in
unfair labor practice cases, the provisions of the Rules relat-
ed to subpoenas in representation cases contain no similar
language about enforcement of such subpoenas (Sec. 102.66).
Second, I pointed out that Respondent had filed this election
objection almost 14 months before; that in January, the case
had been set for hearing in May, and Respondent had made
no visible effort to obtain the name of the aunt until
Apperson testified on July 1, not even asking counsel for the
Union to seek out the information as a courtesy; nor had Em-
ployer's counsel attempted to contact Lowery by telephone
to impress on her the potential consequences of disregarding
the subpoena (a turn of events which may well have ap-
peared realistic in view of Apperson's own earlier dem-
onstrated lack of cooperation).In such circumstances, and having been in trial for 2months, I concluded that it would be inappropriate to open-
endedly extend the case on the possibility that the Board
might approve seeking, and a Federal district court judge
might order, enforcement of a subpoena which could easily
result in evidence of no or, at best, marginal value to the
Employer. While I pointed out to the Employer's lead coun-
sel that he might wish to take an interlocutory appeal to the
Board from my ruling (the last scheduled date for the hearing
as of July 7, when I made the ruling, was July 15), it has
not come to my attention that any appeal has been taken.Gadikian testified that she was in attendance at a unionmeeting at which Apperson indicated that she was ``not real
happy about the Union.'' As the meeting broke up, Gadikian
realized that she had met Apperson previously and that she
was the niece of Lowery, who was a fellow shop steward of
Gadikian's. Later, Gadikian testified, about a month prior to
the election, she asked Lowery, ``Pauline, could you pos-
sibly, you know, sing the praises of the Union a little bit to
Donna, and, you know, help her win us over [sic]?''
Gadikian reported that Lowery had replied that she ``did notVerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00026Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
 509BJ'S WHOLESALE CLUB61Smithers Tire, supra, 308 NLRB at 73; RJR Archer, Inc., 274NLRB 335, 336 (1985).62See generally Isis Plumbing Co., 138 NLRB 716 (1962).care to make this a family affair thing.'' Gadikian deniedmaking any threats to Lowery if she did not succeed in turn-
ing Apperson around.Obviously, even considering Apperson's hearsay testimonyalone, there was not a showing, in the words of the objec-
tion, that the Union had ``threatened'' Apperson's aunt with
``loss of employment'' or other losses unless the aunt was
successful in restraining Apperson from actively campaigning
against the Union, or threatened Apperson that such action
would be taken against the aunt if Apperson continued to re-
frain from supporting the Union. Even though, as previously
stated, I did not find Gadikian to be a particularly trust-
worthy witness, the record offers no evidence in support of
the claimed objectionable conduct, which is Respondent's
burden to adduce.Accordingly, I recommend dismissal of Objection 5.
Having reviewed the evidence pertinent to the three elec-tion objections referred to me, I conclude that the conduct
found, even assuming arguendo that Riley was an agent of
the Union within the meaning of the Act, does not ``warrant
finding that it would have a reasonable tendency to interfere
with the employees' free choice in the election,'' NestleDairy Systems, 311 NLRB 987 (1993). I have taken into ac-count a factor sometimes adverted to by the BoardÐthe
closeness of the election count,61but I am unable to con-clude that in any rational universe, the remark by Riley re-
lied on by Respondent, in the circumstances found, would
possibly have changed or influenced a single vote. NLRB v.Superior Coatings, 839 F.2d 1178, 1180 (6th Cir. 1988) (theobjecting party must show ``not only that the unlawful acts
occurred, but also that they interfered with the employees'
exercise of free choice to such an extent that they employ-
ees' materially affected the results of the election'').Finally, I daresay that any conceivable effect caused bythe alleged objectionable conduct was more than offset by
votes lost to the Union as a result of the very visible dis-
charges of union activists Riley and Kelley in April and
May.CONCLUSIONSOF
LAW1. Respondent BJ's Wholesale Club, a subsidiary ofWaban, Inc. is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. United Food and Commerical Workers Union, Local400, AFL±CIO is a labor organization within the meaning of
Section 2(5) of the Act.3. At some time between January and May and in April1992, Respondent's agents communicated to employees that
they could not engage in solicitation and/or distribution of
literature at such times and in such places as, with respectto union solicitation and distribution, they are legally entitled
to do.4. On April 10 and on May 1, 1992, Respondent violatedSection 8(a)(3) of the Act by discharging, respectively, Mi-
chael Riley and Anthony Kelley.5. The aforesaid violations affect commerce within themeaning of Section 2(6) and (7) of the Act.6. Other than in the foregoing respects, Respondent hasnot violated the Act as alleged in the complaint.7. The challenges to the ballots of Michael Riley and An-thony Kelley in Case 5±RC±13708 are overruled and, to-
gether with the challenged ballot of Aaron Fletcher, the three
challenged ballots should be opened and counted.8. The matters raised in the Employer's Objections 1, 4,and 5 to the election of May 22, 1992, in Case 5±RC±13708
do not warrant setting aside the election as conduct which
reasonably tended to affect the results of the election.THEREMEDYThe traditional remedies of a cease-and-desist order andposting of notices are appropriate here. In addition, having
found that Respondent unlawfully discharged Michael Riley
on April 10, 1992, and Anthony Kelley on May 1, 1992, I
shall recommend that it be ordered to offer them immediate
and full reinstatement, without prejudice to their seniority
and other rights and privileges, and make them whole for
any net loss of earnings they may have suffered from the
dates of their discharge to the dates of Respondent's offers
of reinstatement, with interest, in accordance with F.W.
Woolworth Co., 90 NLRB 289 (1950), and New Horizons forthe Retarded, 283 NLRB 1173 (1987).62I shall also recommend removal and rescission from Re-spondent's files of all documentation relating to the dis-
charges.[Recommended Order omitted from publication.]VerDate 12-JAN-9910:37 Jul 30, 1999Jkt 183525PO 00000Frm 00027Fmt 0610Sfmt 0610D:\NLRB\319\31967apps04PsN: apps04
